UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-41 General American Investors Company, Inc. (Exact name of registrant as specified in charter) 100Park Avenue New York, NY 10017 (Address of principal executive offices) (Zip code) Eugene S. Stark Vice-President, Administration General American Investors Company, Inc. 100Park Avenue New York, NY 10017 (Name and address of agent for service) Registrant’s telephone number, including area code: 212-916-8400 Date of fiscal year end: December31 Date of reporting period: July1, 2015 — June30, 2016 FormN-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Proxy Voting Record Meeting Date Range: 01-Jul-2015 To 30-Jun-2016 All Accounts ARIAD PHARMACEUTICALS, INC. Security: 04033 A100 Meeting Type: Annual Ticker: ARIA Meeting Date: 23-Jul-2015 ISIN US04033 A1007 Vote Deadline Date: 22-Jul-2015 Agenda 934256454 Management Total Ballot Shares: 1200000 Last Vote Date: 01-Jul-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: HARVEY J. For None 1200000 0 0 0 BERGER, M.D. 2 ELECTION OF DIRECTOR: SARAH J. For None 1200000 0 0 0 SCHLESINGER, M.D. 3 ELECTION OF DIRECTOR: WAYNE WILSON For None 1200000 0 0 0 4 APPROVE, ON AN ADVISORY BASIS, THE For None 1200000 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. 5 RATIFY THE APPOINTMENT OF DELOITTE & For None 1200000 0 0 0 TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. VODAFONE GROUP PLC Security: 92857 W308 Meeting Type: Annual Ticker: VOD Meeting Date: 28-Jul-2015 ISIN US92857 W3088 Vote Deadline Date: 15-Jul-2015 Agenda 934256024 Management Total Ballot Shares: 623852 Last Vote Date: 10-Jul-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO RECEIVE THE COMPANY'S ACCOUNTS, For None 623852 0 0 0 THE STRATEGIC REPORT AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2015 2 TO RE-ELECT GERARD KLEISTERLEE AS A For None 623852 0 0 0 DIRECTOR 3 TO RE-ELECT VITTORIO COLAO AS A For None 623852 0 0 0 DIRECTOR 4 TO RE-ELECT NICK READ AS A DIRECTOR For None 623852 0 0 0 5 TO RE-ELECT SIR CRISPIN DAVIS AS A For None 623852 0 0 0 DIRECTOR 6 TO ELECT DR MATHIAS DOPFNER AS A For None 623852 0 0 0 DIRECTOR IN ACCORDANCE WITH THE COMPANY'S ARTICLES OF ASSOCIATION 7 TO RE-ELECT DAME CLARA FURSE AS A For None 623852 0 0 0 DIRECTOR 8 TO RE-ELECT VALERIE GOODING AS A For None 623852 0 0 0 DIRECTOR 9 TO RE-ELECT RENEE JAMES AS A DIRECTOR For None 623852 0 0 0 10 TO RE-ELECT SAMUEL JONAH AS A For None 623852 0 0 0 DIRECTOR 11 TO RE-ELECT NICK LAND AS A DIRECTOR For None 623852 0 0 0 12 TO RE-ELECT PHILIP YEA AS A DIRECTOR For None 623852 0 0 0 13 TO DECLARE A FINAL DIVIDEND OF 7.62 For None 623852 0 0 0 PENCE PER ORDINARY SHARE FOR THE YEAR ENDED 31 MARCH 2015 14 TO APPROVE THE REMUNERATION REPORT For None 623852 0 0 0 OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 TO REAPPOINT For None 623852 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE AUDITOR TO THE COMPANY UNTIL THE END OF THE NEXT GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY 16 TO AUTHORISE THE AUDIT AND RISK For None 623852 0 0 0 COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR 17 TO AUTHORISE THE DIRECTORS TO ALLOT For None 623852 0 0 0 SHARES 18 TO AUTHORISE THE DIRECTORS TO DIS- For None 623852 0 0 0 APPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) 19 TO AUTHORISE THE COMPANY TO For None 623852 0 0 0 PURCHASE ITS OWN SHARES (SPECIAL RESOLUTION) 20 TO AUTHORISE POLITICAL DONATIONS AND For None 623852 0 0 0 EXPENDITURE 21 TO AUTHORISE THE COMPANY TO CALL For None 623852 0 0 0 GENERAL MEETINGS (OTHER THAN AGMS) ON 14 CLEAR DAYS' NOTICE (SPECIAL RESOLUTION) PARTNERRE LTD. Security: G6852 T105 Meeting Type: Contested-Special Ticker: PRE Meeting Date: 03-Aug-2015 ISIN BMG6852T1053 Vote Deadline Date: 31-Jul-2015 Agenda 934243774 Management Total Ballot Shares: 510000 Last Vote Date: 22-Jun-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO CONSIDER AND VOTE ON A PROPOSAL For None 510000 0 0 0 TO APPROVE AND ADOPT THE AMALGAMATION AGREEMENT, THE STATUTORY AMALGAMATION AGREEMENT AND THE AMALGAMATION. 2 TO CONSIDER AND VOTE ON THE For None 510000 0 0 0 PROPOSAL, ON AN ADVISORY (NON- BINDING) BASIS, TO APPROVE THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO PARTNERRE'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE AMALGAMATION. 3 TO CONSIDER AND VOTE ON A PROPOSAL For None 510000 0 0 0 TO ADJOURN THE PARTNERRE SPECIAL GENERAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES, IF THERE ARE INSUFFICIENT VOTES TO APPROVE THE AMALGAMATION PROPOSAL AT SUCH SPECIAL GENERAL MEETING. DIAGEO PLC Security: 25243 Q205 Meeting Type: Annual Ticker: DEO Meeting Date: 23-Sep-2015 ISIN US25243 Q2057 Vote Deadline Date: 15-Sep-2015 Agenda 934270745 Management Total Ballot Shares: 237400 Last Vote Date: 25-Aug-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 REPORT AND ACCOUNTS 2015. For None 237400 0 0 0 2 DIRECTORS' REMUNERATION REPORT 2015. For None 237400 0 0 0 3 DECLARATION OF FINAL DIVIDEND. For None 237400 0 0 0 4 RE-ELECTION OF PB BRUZELIUS AS A For None 237400 0 0 0 DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) 5 RE-ELECTION OF LORD DAVIES AS A For None 237400 0 0 0 DIRECTOR. (AUDIT, NOMINATION, REMUNERATION COMMITTEE(CHAIRMAN OF THE COMMITTEE)) 6 RE-ELECTION OF HO KWONPING AS A For None 237400 0 0 0 DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) 7 RE-ELECTION OF BD HOLDEN AS A For None 237400 0 0 0 DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) 8 RE-ELECTION OF DR FB HUMER AS A For None 237400 0 0 0 DIRECTOR. (NOMINATION COMMITTEE(CHAIRMAN OF THE COMMITTEE)) 9 RE-ELECTION OF D MAHLAN AS A DIRECTOR. For None 237400 0 0 0 (EXECUTIVE COMMITTEE) 10 RE-ELECTION OF NS MENDELSOHN AS A For None 237400 0 0 0 DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) 11 RE-ELECTION OF I MENEZES AS A For None 237400 0 0 0 DIRECTOR. (EXECUTIVE COMMITTEE(CHAIRMAN OF THE COMMITTEE)) 12 RE-ELECTION OF PG SCOTT AS A DIRECTOR. For None 237400 0 0 0 (AUDIT(CHAIRMAN OF THE COMMITTEE), NOMINATION, REMUNERATION COMMITTEE) Item Proposal Recommendation Default Vote For Against Abstain Take No Action 13 RE-ELECTION OF AJH STEWART AS A For None 237400 0 0 0 DIRECTOR. (AUDIT, NOMINATION, REMUNERATION COMMITTEE) 14 APPOINTMENT OF AUDITOR. For None 237400 0 0 0 15 REMUNERATION OF AUDITOR. For None 237400 0 0 0 16 AUTHORITY TO ALLOT SHARES. For None 237400 0 0 0 17 DISAPPLICATION OF PRE-EMPTION RIGHTS. For None 237400 0 0 0 18 AUTHORITY TO PURCHASE OWN ORDINARY For None 237400 0 0 0 SHARES. 19 AUTHORITY TO MAKE POLITICAL DONATIONS For None 237400 0 0 0 AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. HERTZ GLOBAL HOLDINGS, INC. Security: 42805 T105 Meeting Type: Annual Ticker: HTZ Meeting Date: 15-Oct-2015 ISIN US42805 T1051 Vote Deadline Date: 14-Oct-2015 Agenda 934274072 Management Total Ballot Shares: 745064 Last Vote Date: 14-Sep-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CARL T. BERQUIST For None 745064 0 0 0 2 ELECTION OF DIRECTOR: HENRY R. KEIZER For None 745064 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL F. For None 745064 0 0 0 KOEHLER 4 ELECTION OF DIRECTOR: LINDA FAYNE For None 745064 0 0 0 LEVINSON 5 ELECTION OF DIRECTOR: JOHN P. TAGUE For None 745064 0 0 0 6 APPROVAL, BY A NON-BINDING ADVISORY For None 745064 0 0 0 VOTE, OF THE NAMED EXECUTIVE OFFICERS' COMPENSATION. 7 RE-APPROVAL OF THE MATERIAL TERMS OF For None 745064 0 0 0 THE PERFORMANCE OBJECTIVES UNDER THE COMPANY'S 2 8 RATIFICATION OF THE SELECTION OF For None 745064 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2015. 9 SHAREHOLDER PROPOSAL ON A POLICY Against None 0 745064 0 0 REGARDING ACCELERATED VESTING OF EQUITY AWARDS OF SENIOR EXECUTIVES UPON A CHANGE IN CONTROL. CISCO SYSTEMS, INC. Security: 17275 R102 Meeting Type: Annual Ticker: CSCO Meeting Date: 19-Nov-2015 ISIN US17275 R1023 Vote Deadline Date: 18-Nov-2015 Agenda 934284592 Management Total Ballot Shares: 1000000 Last Vote Date: 01-Oct-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROL A. BARTZ For None 1000000 0 0 0 2 ELECTION OF DIRECTOR: M. MICHELE For None 1000000 0 0 0 BURNS 3 ELECTION OF DIRECTOR: MICHAEL D. For None 1000000 0 0 0 CAPELLAS 4 ELECTION OF DIRECTOR: JOHN T. For None 1000000 0 0 0 CHAMBERS 5 ELECTION OF DIRECTOR: BRIAN L. HALLA For None 1000000 0 0 0 6 ELECTION OF DIRECTOR: DR. JOHN L. For None 1000000 0 0 0 HENNESSY 7 ELECTION OF DIRECTOR: DR. KRISTINA M. For None 1000000 0 0 0 JOHNSON 8 ELECTION OF DIRECTOR: RODERICK C. For None 1000000 0 0 0 MCGEARY 9 ELECTION OF DIRECTOR: CHARLES H. For None 1000000 0 0 0 ROBBINS 10 ELECTION OF DIRECTOR: ARUN SARIN For None 1000000 0 0 0 11 ELECTION OF DIRECTOR: STEVEN M. WEST For None 1000000 0 0 0 12 APPROVAL, ON AN ADVISORY BASIS, OF For None 1000000 0 0 0 EXECUTIVE COMPENSATION. 13 RATIFICATION OF For None 1000000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2016. 14 APPROVAL TO REQUEST THE BOARD MAKE Against None 0 1000000 0 0 EFFORTS TO IMPLEMENT A SET OF PRINCIPLES CALLED THE "HOLY LAND PRINCIPLES" APPLICABLE TO CORPORATIONS DOING BUSINESS IN PALESTINE-ISRAEL. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 APPROVAL TO REQUEST THE BOARD TO Against None 0 1000000 0 0 ADOPT, AND PRESENT FOR SHAREHOLDER APPROVAL, A "PROXY ACCESS" BYLAW AMENDMENT. PARTNERRE LTD. Security: G6852 T105 Meeting Type: Special Ticker: PRE Meeting Date: 19-Nov-2015 ISIN BMG6852T1053 Vote Deadline Date: 18-Nov-2015 Agenda 934284352 Management Total Ballot Shares: 255000 Last Vote Date: 12-Nov-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO APPROVE AMENDING THE PARTNERRE For None 255000 0 0 0 BYE-LAWS BY INSERTING IN BYE-LAW 45 "AND MERGERS" IN THE TITLE AND AFTER "AMALGAMATION" THE WORDS "OR MERGER" 2 TO APPROVE AND ADOPT THE MERGER For None 255000 0 0 0 AGREEMENT, THE STATUTORY MERGER AGREEMENT REQUIRED IN ACCORDANCE WITH SECTION AND THE MERGER 3 ON AN ADVISORY (NONBINDING) BASIS, TO For None 255000 0 0 0 APPROVE THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO PARTNERRE'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER 4 TO APPROVE AN ADJOURNMENT OF THE For None 255000 0 0 0 SPECIAL GENERAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES, IN THE EVENT THAT THERE ARE INSUFFICIENT VOTES TO APPROVE THE MERGER PROPOSAL AT THE SPECIAL GENERAL MEETING MICROSOFT CORPORATION Security: 594918104 Meeting Type: Annual Ticker: MSFT Meeting Date: 02-Dec-2015 ISIN US5949181045 Vote Deadline Date: 01-Dec-2015 Agenda 934290329 Management Total Ballot Shares: 680686 Last Vote Date: 20-Oct-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: WILLIAM H. GATES For None 680686 0 0 0 III 2 ELECTION OF DIRECTOR: TERI L. LIST-STOLL For None 680686 0 0 0 3 ELECTION OF DIRECTOR: G. MASON MORFIT For None 680686 0 0 0 4 ELECTION OF DIRECTOR: SATYA NADELLA For None 680686 0 0 0 5 ELECTION OF DIRECTOR: CHARLES H. NOSKI For None 680686 0 0 0 6 ELECTION OF DIRECTOR: HELMUT PANKE For None 680686 0 0 0 7 ELECTION OF DIRECTOR: SANDRA E. For None 680686 0 0 0 PETERSON 8 ELECTION OF DIRECTOR: CHARLES W. For None 680686 0 0 0 SCHARF 9 ELECTION OF DIRECTOR: JOHN W. STANTON For None 680686 0 0 0 10 ELECTION OF DIRECTOR: JOHN W. For None 680686 0 0 0 THOMPSON 11 ELECTION OF DIRECTOR: PADMASREE For None 680686 0 0 0 WARRIOR 12 ADVISORY VOTE ON EXECUTIVE For None 680686 0 0 0 COMPENSATION 13 RATIFICATION OF DELOITTE & TOUCHE LLP For None 680686 0 0 0 AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2016 TOWERS WATSON & CO Security: 891894107 Meeting Type: Special Ticker: TW Meeting Date: 11-Dec-2015 ISIN US8918941076 Vote Deadline Date: 10-Dec-2015 Agenda 934290583 Management Total Ballot Shares: 243298 Last Vote Date: 17-Nov-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO APPROVE AND ADOPT THE AGREEMENT For None 243298 0 0 0 AND PLAN OF MERGER, DATED AS OF JUNE 29, 2015, BY AND AMONG WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, CITADEL MERGER SUB, INC. AND TOWERS WATSON & CO. (THE "MERGER AGREEMENT") AND THE TRANSACTIONS CONTEMPLATED THEREBY (PROPOSAL 1). 2 TO APPROVE, BY NON-BINDING ADVISORY For None 243298 0 0 0 VOTE, SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN TOWERS WATSON & CO. AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT (PROPOSAL 2). 3 TO APPROVE THE ADJOURNMENT OF THE For None 243298 0 0 0 TOWERS WATSON SPECIAL MEETING IF NECESSARY OR APPROPRIATE TO, AMONG OTHER THINGS, SOLICIT ADDITIONAL VOTES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE TOWERS WATSON SPECIAL MEETING TO APPROVE PROPOSAL 1 (PROPOSAL 3). PARTNERRE LTD. Security: G6852T105 Meeting Type: Annual Ticker: PRE Meeting Date: 18-Dec-2015 ISIN BMG6852T1053 Vote Deadline Date: 17-Dec-2015 Agenda 934298111 Management Total Ballot Shares: 253361 Last Vote Date: 16-Nov-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 JAN H. HOLSBOER 253361 0 0 0 2 ROBERTO MENDOZA 253361 0 0 0 3 KEVIN M. TWOMEY 253361 0 0 0 4 DAVID ZWIENER 253361 0 0 0 2 TO RATIFY THE APPOINTMENT BY OUR For None 253361 0 0 0 AUDIT COMMITTEE OF DELOITTE LTD. AS OUR INDEPENDENT AUDITORS, TO SERVE UNTIL THE 2, AND TO REFER DECISIONS ABOUT THE AUDITORS' COMPENSATION TO THE BOARD OF DIRECTORS. 3 TO APPROVE THE EXECUTIVE For None 253361 0 0 0 COMPENSATION DISCLOSED PURSUANT TO ITEM -K (NON-BINDING ADVISORY VOTE). COSTCO WHOLESALE CORPORATION Security: 22160 K105 Meeting Type: Annual Ticker: COST Meeting Date: 29-Jan-2016 ISIN US22160 K1051 Vote Deadline Date: 28-Jan-2016 Agenda 934310359 Management Total Ballot Shares: 257800 Last Vote Date: 21-Dec-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 HAMILTON E. JAMES 257800 0 0 0 2 W. CRAIG JELINEK 257800 0 0 0 3 JOHN W. STANTON 257800 0 0 0 4 MARY A. WILDEROTTER 257800 0 0 0 2 RATIFICATION OF SELECTION OF For None 257800 0 0 0 INDEPENDENT AUDITORS. 3 APPROVAL, ON AN ADVISORY BASIS, OF For None 257800 0 0 0 EXECUTIVE COMPENSATION. 4 SHAREHOLDER PROPOSAL REGARDING Against None 0 257800 0 0 PROXY ACCESS FOR SHAREHOLDERS. APPLE INC. Security: 037833100 Meeting Type: Annual Ticker: AAPL Meeting Date: 26-Feb-2016 ISIN US0378331005 Vote Deadline Date: 25-Feb-2016 Agenda 934319016 Management Total Ballot Shares: 344000 Last Vote Date: 07-Jan-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES BELL For None 344000 0 0 0 2 ELECTION OF DIRECTOR: TIM COOK For None 344000 0 0 0 3 ELECTION OF DIRECTOR: AL GORE For None 344000 0 0 0 4 ELECTION OF DIRECTOR: BOB IGER For None 344000 0 0 0 5 ELECTION OF DIRECTOR: ANDREA JUNG For None 344000 0 0 0 6 ELECTION OF DIRECTOR: ART LEVINSON For None 344000 0 0 0 7 ELECTION OF DIRECTOR: RON SUGAR For None 344000 0 0 0 8 ELECTION OF DIRECTOR: SUE WAGNER For None 344000 0 0 0 9 RATIFICATION OF THE APPOINTMENT OF For None 344000 0 0 0 ERNST & YOUNG LLP AS APPLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016 10 AN ADVISORY RESOLUTION TO APPROVE For None 344000 0 0 0 EXECUTIVE COMPENSATION 11 APPROVAL OF THE AMENDED AND For None 344000 0 0 0 RESTATED APPLE INC. 2014 EMPLOYEE STOCK PLAN 12 A SHAREHOLDER PROPOSAL ENTITLED Against None 0 344000 0 0 "NET-ZERO GREENHOUSE GAS EMISSIONS BY 2030" 13 A SHAREHOLDER PROPOSAL REGARDING Against None 0 344000 0 0 DIVERSITY AMONG OUR SENIOR MANAGEMENT AND BOARD OF DIRECTORS 14 A SHAREHOLDER PROPOSAL ENTITLED Against None 0 344000 0 0 "HUMAN RIGHTS REVIEW - HIGH RISK REGIONS" 15 A SHAREHOLDER PROPOSAL ENTITLED Against None 0 344000 0 0 "SHAREHOLDER PROXY ACCESS" QUALCOMM INCORPORATED Security: 747525103 Meeting Type: Annual Ticker: QCOM Meeting Date: 08-Mar-2016 ISIN US7475251036 Vote Deadline Date: 07-Mar-2016 Agenda 934322493 Management Total Ballot Shares: 461200 Last Vote Date: 22-Jan-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR TO HOLD OFFICE For None 461200 0 0 0 UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: BARBARA T. ALEXANDER 2 ELECTION OF DIRECTOR TO HOLD OFFICE For None 461200 0 0 0 UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: RAYMOND V. DITTAMORE 3 ELECTION OF DIRECTOR TO HOLD OFFICE For None 461200 0 0 0 UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: JEFFREY W. HENDERSON 4 ELECTION OF DIRECTOR TO HOLD OFFICE For None 461200 0 0 0 UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: THOMAS W. HORTON 5 ELECTION OF DIRECTOR TO HOLD OFFICE For None 461200 0 0 0 UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: PAUL E. JACOBS 6 ELECTION OF DIRECTOR TO HOLD OFFICE For None 461200 0 0 0 UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: HARISH MANWANI Item Proposal Recommendation Default Vote For Against Abstain Take No Action 7 ELECTION OF DIRECTOR TO HOLD OFFICE For None 461200 0 0 0 UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: MARK D. MCLAUGHLIN 8 ELECTION OF DIRECTOR TO HOLD OFFICE For None 461200 0 0 0 UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: STEVE MOLLENKOPF 9 ELECTION OF DIRECTOR TO HOLD OFFICE For None 461200 0 0 0 UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: CLARK T. RANDT, JR. 10 ELECTION OF DIRECTOR TO HOLD OFFICE For None 461200 0 0 0 UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: FRANCISCO ROS 11 ELECTION OF DIRECTOR TO HOLD OFFICE For None 461200 0 0 0 UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: JONATHAN J. RUBINSTEIN 12 ELECTION OF DIRECTOR TO HOLD OFFICE For None 461200 0 0 0 UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: ANTHONY J. VINCIQUERRA 13 TO RATIFY THE SELECTION OF For None 461200 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 25, 2016. 14 TO APPROVE THE 2016 LONG-TERM For None 461200 0 0 0 INCENTIVE PLAN. 15 TO APPROVE OUR EXECUTIVE For None 461200 0 0 0 COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 A STOCKHOLDER PROPOSAL, IF PROPERLY Against None 0 461200 0 0 PRESENTED AT THE ANNUAL MEETING. KEYSIGHT TECHNOLOGIES, INC. Security: 49338 L103 Meeting Type: Annual Ticker: KEYS Meeting Date: 17-Mar-2016 ISIN US49338 L1035 Vote Deadline Date: 16-Mar-2016 Agenda 934324966 Management Total Ballot Shares: 251300 Last Vote Date: 16-Feb-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES G. CULLEN For None 251300 0 0 0 2 ELECTION OF DIRECTOR: JEAN M. For None 251300 0 0 0 HALLORAN 3 ELECTION OF DIRECTOR: MARK B. For None 251300 0 0 0 TEMPLETON 4 TO RATIFY THE AUDIT AND FINANCE For None 251300 0 0 0 COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KEYSIGHT'S INDEPENDENT PUBLIC ACCOUNTING FIRM. 5 TO APPROVE, ON AN ADVISORY BASIS, THE For None 251300 0 0 0 COMPENSATION OF KEYSIGHT'S NAMED EXECUTIVE OFFICERS. M&T BANK CORPORATION Security: 55261F104 Meeting Type: Annual Ticker: MTB Meeting Date: 19-Apr-2016 ISIN US55261F1049 Vote Deadline Date: 18-Apr-2016 Agenda 934339246 Management Total Ballot Shares: 140000 Last Vote Date: 11-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 BRENT D. BAIRD 140000 0 0 0 2 C. ANGELA BONTEMPO 140000 0 0 0 3 ROBERT T. BRADY 140000 0 0 0 4 T.J. CUNNINGHAM III 140000 0 0 0 5 MARK J. CZARNECKI 140000 0 0 0 6 GARY N. GEISEL 140000 0 0 0 7 RICHARD A. GROSSI 140000 0 0 0 8 JOHN D. HAWKE, JR. 140000 0 0 0 9 PATRICK W.E. HODGSON 140000 0 0 0 10 RICHARD G. KING 140000 0 0 0 11 NEWTON P.S. MERRILL 140000 0 0 0 12 MELINDA R. RICH 140000 0 0 0 13 ROBERT E. SADLER, JR. 140000 0 0 0 14 DENIS J. SALAMONE 140000 0 0 0 15 HERBERT L. WASHINGTON 140000 0 0 0 16 ROBERT G. WILMERS 140000 0 0 0 2 TO APPROVE THE COMPENSATION OF M&T For None 140000 0 0 0 BANK CORPORATION'S NAMED EXECUTIVE OFFICERS. 3 TO RATIFY THE APPOINTMENT OF For None 140000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2016. UNITED TECHNOLOGIES CORPORATION Security: 913017109 Meeting Type: Annual Ticker: UTX Meeting Date: 25-Apr-2016 ISIN US9130171096 Vote Deadline Date: 22-Apr-2016 Agenda 934342407 Management Total Ballot Shares: 300000 Last Vote Date: 21-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN V. FARACI For None 300000 0 0 0 2 ELECTION OF DIRECTOR: JEAN-PIERRE For None 300000 0 0 0 GARNIER 3 ELECTION OF DIRECTOR: GREGORY J. For None 300000 0 0 0 HAYES 4 ELECTION OF DIRECTOR: EDWARD A. For None 300000 0 0 0 KANGAS 5 ELECTION OF DIRECTOR: ELLEN J. KULLMAN For None 300000 0 0 0 6 ELECTION OF DIRECTOR: MARSHALL O. For None 300000 0 0 0 LARSEN 7 ELECTION OF DIRECTOR: HAROLD MCGRAW For None 300000 0 0 0 III 8 ELECTION OF DIRECTOR: RICHARD B. For None 300000 0 0 0 MYERS 9 ELECTION OF DIRECTOR: FREDRIC G. For None 300000 0 0 0 REYNOLDS 10 ELECTION OF DIRECTOR: BRIAN C. ROGERS For None 300000 0 0 0 11 ELECTION OF DIRECTOR: H. PATRICK For None 300000 0 0 0 SWYGERT 12 ELECTION OF DIRECTOR: ANDRE For None 300000 0 0 0 VILLENEUVE 13 ELECTION OF DIRECTOR: CHRISTINE TODD For None 300000 0 0 0 WHITMAN 14 APPOINTMENT OF For None 300000 0 0 0 PRICEWATERHOUSECOOPERS LLP TO SERVE AS INDEPENDENT AUDITOR FOR 2016. 15 AMENDMENT TO OUR RESTATED For None 300000 0 0 0 CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING FOR DIRECTORS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 AN ADVISORY VOTE TO APPROVE THE For None 300000 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. EATON CORPORATION PLC Security: G29183103 Meeting Type: Annual Ticker: ETN Meeting Date: 27-Apr-2016 ISIN IE00B8KQN827 Vote Deadline Date: 26-Apr-2016 Agenda 934345299 Management Total Ballot Shares: 219131 Last Vote Date: 21-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CRAIG ARNOLD For None 219131 0 0 0 2 ELECTION OF DIRECTOR: TODD M. For None 219131 0 0 0 BLUEDORN 3 ELECTION OF DIRECTOR: CHRISTOPHER M. For None 219131 0 0 0 CONNOR 4 ELECTION OF DIRECTOR: MICHAEL J. For None 219131 0 0 0 CRITELLI 5 ELECTION OF DIRECTOR: ALEXANDER M. For None 219131 0 0 0 CUTLER 6 ELECTION OF DIRECTOR: RICHARD H. For None 219131 0 0 0 FEARON 7 ELECTION OF DIRECTOR: CHARLES E. For None 219131 0 0 0 GOLDEN 8 ELECTION OF DIRECTOR: LINDA A. HILL For None 219131 0 0 0 9 ELECTION OF DIRECTOR: ARTHUR E. For None 219131 0 0 0 JOHNSON 10 ELECTION OF DIRECTOR: NED C. For None 219131 0 0 0 LAUTENBACH 11 ELECTION OF DIRECTOR: DEBORAH L. For None 219131 0 0 0 MCCOY 12 ELECTION OF DIRECTOR: GREGORY R. PAGE For None 219131 0 0 0 13 ELECTION OF DIRECTOR: SANDRA PIANALTO For None 219131 0 0 0 14 ELECTION OF DIRECTOR: GERALD B. SMITH For None 219131 0 0 0 15 APPROVING A PROPOSAL TO MAKE For None 219131 0 0 0 ADMINISTRATIVE AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION. 16 APPROVING A PROPOSAL TO MAKE For None 219131 0 0 0 ADMINISTRATIVE AMENDMENTS TO THE COMPANY'S MEMORANDUM OF ASSOCIATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 17 APPROVING A PROPOSAL TO AMEND THE For None 219131 0 0 0 COMPANY'S ARTICLES OF ASSOCIATION TO CLARIFY THE BOARD'S SOLE AUTHORITY TO DETERMINE ITS SIZE WITHIN THE FIXED LIMITS IN THE ARTICLES. 18 APPROVING THE APPOINTMENT OF ERNST & For None 219131 0 0 0 YOUNG LLP AS INDEPENDENT AUDITOR FOR 2 COMMITTEE OF THE BOARD OF DIRECTORS TO SET ITS REMUNERATION. 19 ADVISORY APPROVAL OF THE COMPANY'S For None 219131 0 0 0 EXECUTIVE COMPENSATION. 20 AUTHORIZING THE COMPANY AND ANY For None 219131 0 0 0 SUBSIDIARY OF THE COMPANY TO MAKE OVERSEAS MARKET PURCHASES OF COMPANY SHARES. GENERAL ELECTRIC COMPANY Security: 369604103 Meeting Type: Annual Ticker: GE Meeting Date: 27-Apr-2016 ISIN US3696041033 Vote Deadline Date: 26-Apr-2016 Agenda 934341532 Management Total Ballot Shares: 1015000 Last Vote Date: 21-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SEBASTIEN M. For None 1015000 0 0 0 BAZIN 2 ELECTION OF DIRECTOR: W. GEOFFREY For None 1015000 0 0 0 BEATTIE 3 ELECTION OF DIRECTOR: JOHN J. BRENNAN For None 1015000 0 0 0 4 ELECTION OF DIRECTOR: FRANCISCO For None 1015000 0 0 0 D'SOUZA 5 ELECTION OF DIRECTOR: MARIJN E. For None 1015000 0 0 0 DEKKERS 6 ELECTION OF DIRECTOR: PETER B. HENRY For None 1015000 0 0 0 7 ELECTION OF DIRECTOR: SUSAN J. For None 1015000 0 0 0 HOCKFIELD 8 ELECTION OF DIRECTOR: JEFFREY R. For None 1015000 0 0 0 IMMELT 9 ELECTION OF DIRECTOR: ANDREA JUNG For None 1015000 0 0 0 10 ELECTION OF DIRECTOR: ROBERT W. LANE For None 1015000 0 0 0 11 ELECTION OF DIRECTOR: ROCHELLE B. For None 1015000 0 0 0 LAZARUS 12 ELECTION OF DIRECTOR: LOWELL C. For None 1015000 0 0 0 MCADAM 13 ELECTION OF DIRECTOR: JAMES J. MULVA For None 1015000 0 0 0 14 ELECTION OF DIRECTOR: JAMES E. ROHR For None 1015000 0 0 0 15 ELECTION OF DIRECTOR: MARY L. SCHAPIRO For None 1015000 0 0 0 16 ELECTION OF DIRECTOR: JAMES S. TISCH For None 1015000 0 0 0 17 ADVISORY APPROVAL OF OUR NAMED For None 1015000 0 0 0 EXECUTIVES' COMPENSATION 18 RATIFICATION OF KPMG AS INDEPENDENT For None 1015000 0 0 0 AUDITOR FOR 2016 19 LOBBYING REPORT Against None 0 1015000 0 0 20 INDEPENDENT CHAIR Against None 0 1015000 0 0 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 21 HOLY LAND PRINCIPLES Against None 0 1015000 0 0 22 CUMULATIVE VOTING Against None 0 1015000 0 0 23 PERFORMANCE-BASED OPTIONS Against None 0 1015000 0 0 24 HUMAN RIGHTS REPORT Against None 0 1015000 0 0 PFIZER INC. Security: 717081103 Meeting Type: Annual Ticker: PFE Meeting Date: 28-Apr-2016 ISIN US7170811035 Vote Deadline Date: 27-Apr-2016 Agenda 934341203 Management Total Ballot Shares: 605808 Last Vote Date: 21-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DENNIS A. For None 605808 0 0 0 AUSIELLO 2 ELECTION OF DIRECTOR: W. DON For None 605808 0 0 0 CORNWELL 3 ELECTION OF DIRECTOR: JOSEPH J. For None 605808 0 0 0 ECHEVARRIA 4 ELECTION OF DIRECTOR: FRANCES D. For None 605808 0 0 0 FERGUSSON 5 ELECTION OF DIRECTOR: HELEN H. HOBBS For None 605808 0 0 0 6 ELECTION OF DIRECTOR: JAMES M. KILTS For None 605808 0 0 0 7 ELECTION OF DIRECTOR: SHANTANU For None 605808 0 0 0 NARAYEN 8 ELECTION OF DIRECTOR: SUZANNE NORA For None 605808 0 0 0 JOHNSON 9 ELECTION OF DIRECTOR: IAN C. READ For None 605808 0 0 0 10 ELECTION OF DIRECTOR: STEPHEN W. For None 605808 0 0 0 SANGER 11 ELECTION OF DIRECTOR: JAMES C. SMITH For None 605808 0 0 0 12 RATIFY THE SELECTION OF KPMG LLP AS For None 605808 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016 13 ADVISORY APPROVAL OF EXECUTIVE For None 605808 0 0 0 COMPENSATION 14 SHAREHOLDER PROPOSAL REGARDING Against None 0 605808 0 0 REPORT ON LOBBYING ACTIVITIES 15 SHAREHOLDER PROPOSAL REGARDING Against None 0 605808 0 0 POLICY ON DIRECTOR ELECTIONS 16 SHAREHOLDER PROPOSAL REGARDING Against None 0 605808 0 0 RIGHT TO ACT BY WRITTEN CONSENT 17 SHAREHOLDER PROPOSAL REGARDING Against None 0 605808 0 0 CERTAIN TAXABLE EVENTS ASML HOLDINGS N.V. Security: N07059210 Meeting Type: Annual Ticker: ASML Meeting Date: 29-Apr-2016 ISIN USN070592100 Vote Deadline Date: 20-Apr-2016 Agenda 934348269 Management Total Ballot Shares: 200850 Last Vote Date: 21-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 PROPOSAL TO ADOPT THE FINANCIAL For None 200850 0 0 0 STATEMENTS OF COMPANY FOR THE FINANCIAL YEAR 2015, AS PREPARED IN ACCORDANCE WITH DUTCH LAW. 2 PROPOSAL TO DISCHARGE THE MEMBERS For None 200850 0 0 0 OF THE BOARD OF MANAGEMENT FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2015. 3 PROPOSAL TO DISCHARGE THE MEMBERS For None 200850 0 0 0 OF THE SUPERVISORY BOARD FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2015. 4 PROPOSAL TO ADOPT A DIVIDEND OF EUR For None 200850 0 0 0 1.05 PER ORDINARY SHARE. 5 PROPOSAL TO APPROVE THE NUMBER OF For None 200850 0 0 0 SHARES FOR THE BOARD OF MANAGEMENT. 6 PROPOSAL TO APPROVE THE NUMBER OF For None 200850 0 0 0 STOCK OPTIONS AND/OR SHARES FOR EMPLOYEES. 7 PROPOSAL TO APPOINT KPMG AS EXTERNAL For None 200850 0 0 0 AUDITOR FOR THE REPORTING YEAR 2017. 8 AUTHORIZATION TO ISSUE ORDINARY For None 200850 0 0 0 SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES (5%). 9 AUTHORIZATION TO RESTRICT OR EXCLUDE For None 200850 0 0 0 PRE-EMPTION RIGHTS IN CONNECTION WITH 13A. 10 AUTHORIZATION TO ISSUE SHARES OR For None 200850 0 0 0 GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES IN CONNECTION WITH OR ON THE OCCASION OF MERGERS, ACQUISITIONS AND/OR (STRATEGIC) ALLIANCES (5%). Item Proposal Recommendation Default Vote For Against Abstain Take No Action 11 AUTHORIZATION TO RESTRICT OR EXCLUDE For None 200850 0 0 0 PRE-EMPTION RIGHTS IN CONNECTION WITH 13C. 12 AUTHORIZATION TO REPURCHASE For None 200850 0 0 0 ORDINARY SHARES UP TO 10% OF THE ISSUED SHARE CAPITAL. 13 AUTHORIZATION TO REPURCHASE For None 200850 0 0 0 ADDITIONAL ORDINARY SHARES UP TO 10% OF THE ISSUED SHARE CAPITAL. 14 PROPOSAL TO CANCEL ORDINARY SHARES. For None 200850 0 0 0 ASML HOLDINGS N.V. Security: N07059210 Meeting Type: Annual Ticker: ASML Meeting Date: 29-Apr-2016 ISIN USN070592100 Vote Deadline Date: 20-Apr-2016 Agenda 934377195 Management Total Ballot Shares: 200850 Last Vote Date: 07-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 PROPOSAL TO ADOPT THE FINANCIAL For None 200850 0 0 0 STATEMENTS OF COMPANY FOR THE FINANCIAL YEAR 2015, AS PREPARED IN ACCORDANCE WITH DUTCH LAW. 2 PROPOSAL TO DISCHARGE THE MEMBERS For None 200850 0 0 0 OF THE BOARD OF MANAGEMENT FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2015. 3 PROPOSAL TO DISCHARGE THE MEMBERS For None 200850 0 0 0 OF THE SUPERVISORY BOARD FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2015. 4 PROPOSAL TO ADOPT A DIVIDEND OF EUR For None 200850 0 0 0 1.05 PER ORDINARY SHARE. 5 PROPOSAL TO APPROVE THE NUMBER OF For None 200850 0 0 0 SHARES FOR THE BOARD OF MANAGEMENT. 6 PROPOSAL TO APPROVE THE NUMBER OF For None 200850 0 0 0 STOCK OPTIONS AND/OR SHARES FOR EMPLOYEES. 7 PROPOSAL TO APPOINT KPMG AS EXTERNAL For None 200850 0 0 0 AUDITOR FOR THE REPORTING YEAR 2017. 8 AUTHORIZATION TO ISSUE ORDINARY For None 200850 0 0 0 SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES (5%). 9 AUTHORIZATION TO RESTRICT OR EXCLUDE For None 200850 0 0 0 PRE-EMPTION RIGHTS IN CONNECTION WITH 13A. 10 AUTHORIZATION TO ISSUE SHARES OR For None 200850 0 0 0 GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES IN CONNECTION WITH OR ON THE OCCASION OF MERGERS, ACQUISITIONS AND/OR (STRATEGIC) ALLIANCES (5%). Item Proposal Recommendation Default Vote For Against Abstain Take No Action 11 AUTHORIZATION TO RESTRICT OR EXCLUDE For None 200850 0 0 0 PRE-EMPTION RIGHTS IN CONNECTION WITH 13C. 12 AUTHORIZATION TO REPURCHASE For None 200850 0 0 0 ORDINARY SHARES UP TO 10% OF THE ISSUED SHARE CAPITAL. 13 AUTHORIZATION TO REPURCHASE For None 200850 0 0 0 ADDITIONAL ORDINARY SHARES UP TO 10% OF THE ISSUED SHARE CAPITAL. 14 PROPOSAL TO CANCEL ORDINARY SHARES. For None 200850 0 0 0 OCCIDENTAL PETROLEUM CORPORATION Security: 674599105 Meeting Type: Annual Ticker: OXY Meeting Date: 29-Apr-2016 ISIN US6745991058 Vote Deadline Date: 28-Apr-2016 Agenda 934342762 Management Total Ballot Shares: 108400 Last Vote Date: 21-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SPENCER For None 108400 0 0 0 ABRAHAM 2 ELECTION OF DIRECTOR: HOWARD I. ATKINS For None 108400 0 0 0 3 ELECTION OF DIRECTOR: EUGENE L. For None 108400 0 0 0 BATCHELDER 4 ELECTION OF DIRECTOR: STEPHEN I. For None 108400 0 0 0 CHAZEN 5 ELECTION OF DIRECTOR: JOHN E. FEICK For None 108400 0 0 0 6 ELECTION OF DIRECTOR: MARGARET M. For None 108400 0 0 0 FORAN 7 ELECTION OF DIRECTOR: CARLOS M. For None 108400 0 0 0 GUTIERREZ 8 ELECTION OF DIRECTOR: VICKI A. HOLLUB For None 108400 0 0 0 9 ELECTION OF DIRECTOR: WILLIAM R. For None 108400 0 0 0 KLESSE 10 ELECTION OF DIRECTOR: AVEDICK B. For None 108400 0 0 0 POLADIAN 11 ELECTION OF DIRECTOR: ELISSE B. WALTER For None 108400 0 0 0 12 ADVISORY VOTE APPROVING EXECUTIVE For None 108400 0 0 0 COMPENSATION 13 RATIFICATION OF SELECTION OF KPMG LLP For None 108400 0 0 0 AS INDEPENDENT AUDITORS 14 REVIEW PUBLIC POLICY ADVOCACY ON Against None 0 108400 0 0 CLIMATE 15 CARBON LEGISLATION IMPACT Against None 0 108400 0 0 ASSESSMENT 16 SPECIAL SHAREOWNER MEETINGS Against None 0 108400 0 0 17 METHANE EMISSIONS AND FLARING Against None 0 108400 0 0 BERKSHIRE HATHAWAY INC. Security: 084670108 Meeting Type: Annual Ticker: BRKA Meeting Date: 30-Apr-2016 ISIN US0846701086 Vote Deadline Date: 29-Apr-2016 Agenda 934337127 Management Total Ballot Shares: 110 Last Vote Date: 15-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 WARREN E. BUFFETT 110 0 0 0 2 CHARLES T. MUNGER 110 0 0 0 3 HOWARD G. BUFFETT 110 0 0 0 4 STEPHEN B. BURKE 110 0 0 0 5 SUSAN L. DECKER 110 0 0 0 6 WILLIAM H. GATES III 110 0 0 0 7 DAVID S. GOTTESMAN 110 0 0 0 8 CHARLOTTE GUYMAN 110 0 0 0 9 THOMAS S. MURPHY 110 0 0 0 10 RONALD L. OLSON 110 0 0 0 11 WALTER SCOTT, JR. 110 0 0 0 12 MERYL B. WITMER 110 0 0 0 2 SHAREHOLDER PROPOSAL REGARDING THE Against None 0 110 0 0 REPORTING OF RISKS POSED BY CLIMATE CHANGE. AMERICAN EXPRESS COMPANY Security: 025816109 Meeting Type: Annual Ticker: AXP Meeting Date: 02-May-2016 ISIN US0258161092 Vote Deadline Date: 29-Apr-2016 Agenda 934348966 Management Total Ballot Shares: 245000 Last Vote Date: 22-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: CHARLENE BARSHEFSKY 2 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: URSULA M. BURNS 3 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: KENNETH I. CHENAULT 4 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: PETER CHERNIN 5 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: RALPH DE LA VEGA 6 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: ANNE L. LAUVERGEON 7 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: MICHAEL O. LEAVITT 8 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: THEODORE J. LEONSIS 9 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: RICHARD C. LEVIN 10 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: SAMUEL J. PALMISANO 11 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: DANIEL L. VASELLA Item Proposal Recommendation Default Vote For Against Abstain Take No Action 12 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: ROBERT D. WALTER 13 ELECTION OF DIRECTOR PROPOSED BY OUR For None 245000 0 0 0 BOARD OF DIRECTORS FOR A TERM OF ONE YEAR: RONALD A. WILLIAMS 14 RATIFICATION OF APPOINTMENT OF For None 245000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016. 15 ADVISORY RESOLUTION TO APPROVE For None 245000 0 0 0 EXECUTIVE COMPENSATION. 16 APPROVAL OF THE AMERICAN EXPRESS For None 245000 0 0 0 COMPANY 2 PLAN. 17 SHAREHOLDER PROPOSAL RELATING TO Against None 0 245000 0 0 ANNUAL DISCLOSURE OF EEO-1 DATA. 18 SHAREHOLDER PROPOSAL RELATING TO Against None 0 245000 0 0 REPORT ON PRIVACY, DATA SECURITY AND GOVERNMENT REQUESTS. 19 SHAREHOLDER PROPOSAL RELATING TO Against None 0 245000 0 0 ACTION BY WRITTEN CONSENT. 20 SHAREHOLDER PROPOSAL RELATING TO Against None 0 245000 0 0 LOBBYING DISCLOSURE. 21 SHAREHOLDER PROPOSAL RELATING TO Against None 0 245000 0 0 INDEPENDENT BOARD CHAIRMAN. PEPSICO, INC. Security: 713448108 Meeting Type: Annual Ticker: PEP Meeting Date: 04-May-2016 ISIN US7134481081 Vote Deadline Date: 03-May-2016 Agenda 934349261 Management Total Ballot Shares: 195000 Last Vote Date: 21-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SHONA L. BROWN For None 195000 0 0 0 2 ELECTION OF DIRECTOR: GEORGE W. For None 195000 0 0 0 BUCKLEY 3 ELECTION OF DIRECTOR: CESAR CONDE For None 195000 0 0 0 4 ELECTION OF DIRECTOR: IAN M. COOK For None 195000 0 0 0 5 ELECTION OF DIRECTOR: DINA DUBLON For None 195000 0 0 0 6 ELECTION OF DIRECTOR: RONA A. FAIRHEAD For None 195000 0 0 0 7 ELECTION OF DIRECTOR: RICHARD W. For None 195000 0 0 0 FISHER 8 ELECTION OF DIRECTOR: WILLIAM R. For None 195000 0 0 0 JOHNSON 9 ELECTION OF DIRECTOR: INDRA K. NOOYI For None 195000 0 0 0 10 ELECTION OF DIRECTOR: DAVID C. PAGE For None 195000 0 0 0 11 ELECTION OF DIRECTOR: ROBERT C. For None 195000 0 0 0 POHLAD 12 ELECTION OF DIRECTOR: LLOYD G. For None 195000 0 0 0 TROTTER 13 ELECTION OF DIRECTOR: DANIEL VASELLA For None 195000 0 0 0 14 ELECTION OF DIRECTOR: ALBERTO For None 195000 0 0 0 WEISSER 15 RATIFICATION OF THE APPOINTMENT OF For None 195000 0 0 0 KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2016. 16 ADVISORY APPROVAL OF THE COMPANY'S For None 195000 0 0 0 EXECUTIVE COMPENSATION. 17 APPROVAL OF THE RENEWAL AND For None 195000 0 0 0 AMENDMENT OF THE PEPSICO, INC. LONG- TERM INCENTIVE PLAN. 18 ESTABLISH BOARD COMMITTEE ON Against None 0 195000 0 0 SUSTAINABILITY. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 19 REPORT ON MINIMIZING IMPACTS OF Against None 0 195000 0 0 NEONICS. 20 POLICY REGARDING HOLY LAND Against None 0 195000 0 0 PRINCIPLES. 21 ADOPT QUANTITATIVE RENEWABLE ENERGY Against None 0 195000 0 0 TARGETS. REGAL ENTERTAINMENT GROUP Security: 758766109 Meeting Type: Annual Ticker: RGC Meeting Date: 04-May-2016 ISIN US7587661098 Vote Deadline Date: 03-May-2016 Agenda 934380988 Management Total Ballot Shares: 428100 Last Vote Date: 12-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 THOMAS D. BELL, JR. 428100 0 0 0 2 DAVID H. KEYTE 428100 0 0 0 3 AMY E. MILES 428100 0 0 0 4 LEE M. THOMAS 428100 0 0 0 2 TO APPROVE, ON AN ADVISORY, NON- For None 428100 0 0 0 BINDING BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 3 TO RATIFY THE AUDIT COMMITTEE'S For None 428100 0 0 0 SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. HUNTSMAN CORPORATION Security: 447011107 Meeting Type: Annual Ticker: HUN Meeting Date: 05-May-2016 ISIN US4470111075 Vote Deadline Date: 04-May-2016 Agenda 934347368 Management Total Ballot Shares: 1031422 Last Vote Date: 29-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 NOLAN D. ARCHIBALD 1031422 0 0 0 2 M. ANTHONY BURNS 1031422 0 0 0 3 PETER R. HUNTSMAN 1031422 0 0 0 4 SIR ROBERT J. MARGETTS 1031422 0 0 0 5 WAYNE A. REAUD 1031422 0 0 0 6 ALVIN V. SHOEMAKER 1031422 0 0 0 2 ADVISORY VOTE TO APPROVE NAMED For None 1031422 0 0 0 EXECUTIVE OFFICER COMPENSATION. 3 RATIFICATION OF THE APPOINTMENT OF For None 1031422 0 0 0 DELOITTE & TOUCHE LLP AS HUNTSMAN CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2016. 4 APPROVAL OF THE HUNTSMAN 2016 STOCK For None 1031422 0 0 0 INCENTIVE PLAN. 5 APPROVAL OF THE BOARD'S PROPOSAL TO For None 1031422 0 0 0 ALLOW STOCKHOLDERS TO REQUEST SPECIAL MEETINGS OF STOCKHOLDERS. 6 VOTE ON A PROPOSAL SUBMITTED BY A Against None 0 1031422 0 0 STOCKHOLDER REGARDING SPECIAL MEETINGS OF STOCKHOLDERS. 7 VOTE ON A PROPOSAL SUBMITTED BY A Against None 0 1031422 0 0 STOCKHOLDER REGARDING MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. ARCH CAPITAL GROUP LTD. Security: G0450A105 Meeting Type: Annual Ticker: ACGL Meeting Date: 06-May-2016 ISIN BMG0450A1053 Vote Deadline Date: 05-May-2016 Agenda 934347089 Management Total Ballot Shares: 700000 Last Vote Date: 29-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO ELECT THE NOMINEE LISTED AS CLASS III For None 700000 0 0 0 DIRECTOR OF THE COMPANY FOR A TERM OF THREE YEARS: JOHN L. BUNCE, JR. 2 TO ELECT THE NOMINEE LISTED AS CLASS III For None 700000 0 0 0 DIRECTOR OF THE COMPANY FOR A TERM OF THREE YEARS: YIORGOS LILLIKAS 3 TO ELECT THE NOMINEE LISTED AS CLASS III For None 700000 0 0 0 DIRECTOR OF THE COMPANY FOR A TERM OF THREE YEARS: DEANNA M. MULLIGAN 4 TO ELECT THE NOMINEE LISTED AS CLASS III For None 700000 0 0 0 DIRECTOR OF THE COMPANY FOR A TERM OF THREE YEARS: EUGENE S. SUNSHINE 5 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MESHARY AL-JUDAIMI 6 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: TALAL AL-TAWARI 7 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ANTHONY ASQUITH 8 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: EDGARDO BALOIS Item Proposal Recommendation Default Vote For Against Abstain Take No Action 9 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DENNIS R. BRAND 10 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DOMINIC BRANNIGAN 11 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: IAN BRITCHFIELD 12 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PIERRE-ANDRE CAMPS 13 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PAUL COLE 14 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: GRAHAM B.R. COLLIS 15 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL CONSTANTINIDES 16 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: WILLIAM J. COONEY 17 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: STEPHEN J. CURLEY Item Proposal Recommendation Default Vote For Against Abstain Take No Action 18 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: NICK DENNISTON 19 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL FEETHAM 20 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: STEPHEN FOGARTY 21 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: STEVE FRANKLIN 22 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: JANN GARDNER 23 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: GIULIANO GIOVANNETTI 24 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARC GRANDISSON 25 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: AMALIA HADJIPAPA 26 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: YIANNIS HADJIPAPAS Item Proposal Recommendation Default Vote For Against Abstain Take No Action 27 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL HAMMER 28 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PET HARTMAN 29 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DAVID W. HIPKIN 30 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: W. PRESTON HUTCHINGS 31 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: CONSTANTINE IORDANOU 32 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: WOLBERT H. KAMPHUIJS 33 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: CATHERINE KELLY 34 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL H. KIER 35 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: JASON KITTINGER Item Proposal Recommendation Default Vote For Against Abstain Take No Action 36 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: GERALD KONIG 37 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: LIN LI-WILLIAMS 38 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARK D. LYONS 39 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PATRICK MAILLOUX 40 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ANDREAS MARANGOS 41 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PAUL MARTIN 42 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ROBERT MCDOWELL 43 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DAVID H. MCELROY 44 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ROMMEL MERCADO Item Proposal Recommendation Default Vote For Against Abstain Take No Action 45 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: FRANCOIS MORIN 46 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DAVID J. MULHOLLAND 47 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARK NOLAN 48 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: NICOLAS PAPADOPOULO 49 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL PRICE 50 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ELISABETH QUINN 51 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MAAMOUN RAJEH 52 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ANDREW T. RIPPERT 53 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: CARLA SANTAMARIA-SENA Item Proposal Recommendation Default Vote For Against Abstain Take No Action 54 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ARTHUR SCACE 55 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: SOREN SCHEUER 56 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: BUDHI SINGH 57 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DAMIAN SMITH 58 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: WILLIAM A. SOARES 59 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: SCOTT STIRLING 60 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: HUGH STURGESS 61 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: RICHARD SULLIVAN 62 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: RYAN TAYLOR Item Proposal Recommendation Default Vote For Against Abstain Take No Action 63 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ROSS TOTTEN 64 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: RIK VAN VELZEN 65 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: JAMES R. WEATHERSTONE 66 TO ELECT THE NOMINEE LISTED AS For None 700000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: GERALD WOLFE 67 TO APPROVE THE AMENDED AND RESTATED For None 700000 0 0 0 ARCH CAPITAL GROUP LTD. 2007 EMPLOYEE SHARE PURCHASE PLAN. 68 TO ADOPT THE AMENDMENT TO BYE-LAW For None 700000 0 0 0 SECTION 46(1) SET FORTH AND DESCRIBED IN THE PROXY STATEMENT TO IMPLEMENT MAJORITY VOTING IN UNCONTESTED ELECTIONS. 69 TO APPOINT PRICEWATERHOUSECOOPERS For None 700000 0 0 0 LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2016. 70 ADVISORY VOTE TO APPROVE NAMED For None 700000 0 0 0 EXECUTIVE OFFICER COMPENSATION. REPUBLIC SERVICES, INC. Security: 760759100 Meeting Type: Annual Ticker: RSG Meeting Date: 06-May-2016 ISIN US7607591002 Vote Deadline Date: 05-May-2016 Agenda 934346001 Management Total Ballot Shares: 972800 Last Vote Date: 29-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RAMON A. For None 972800 0 0 0 RODRIGUEZ 2 ELECTION OF DIRECTOR: TOMAGO COLLINS For None 972800 0 0 0 3 ELECTION OF DIRECTOR: JAMES W. For None 972800 0 0 0 CROWNOVER 4 ELECTION OF DIRECTOR: ANN E. For None 972800 0 0 0 DUNWOODY 5 ELECTION OF DIRECTOR: WILLIAM J. FLYNN For None 972800 0 0 0 6 ELECTION OF DIRECTOR: MANUEL KADRE For None 972800 0 0 0 7 ELECTION OF DIRECTOR: MICHAEL LARSON For None 972800 0 0 0 8 ELECTION OF DIRECTOR: W. LEE NUTTER For None 972800 0 0 0 9 ELECTION OF DIRECTOR: DONALD W. For None 972800 0 0 0 SLAGER 10 ELECTION OF DIRECTOR: JOHN M. TRANI For None 972800 0 0 0 11 ADVISORY VOTE TO APPROVE THE For None 972800 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 12 RATIFICATION OF THE APPOINTMENT OF For None 972800 0 0 0 ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016 13 PROPOSAL TO APPROVE A PROXY ACCESS For None 972800 0 0 0 BYLAW 14 PROPOSAL TO APPROVE AN EXCLUSIVE For None 972800 0 0 0 FORUM BYLAW ANADARKO PETROLEUM CORPORATION Security: 032511107 Meeting Type: Annual Ticker: APC Meeting Date: 10-May-2016 ISIN US0325111070 Vote Deadline Date: 09-May-2016 Agenda 934356343 Management Total Ballot Shares: 218000 Last Vote Date: 29-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ANTHONY R. For None 218000 0 0 0 CHASE 2 ELECTION OF DIRECTOR: KEVIN P. CHILTON For None 218000 0 0 0 3 ELECTION OF DIRECTOR: H. PAULETT For None 218000 0 0 0 EBERHART 4 ELECTION OF DIRECTOR: PETER J. FLUOR For None 218000 0 0 0 5 ELECTION OF DIRECTOR: RICHARD L. For None 218000 0 0 0 GEORGE 6 ELECTION OF DIRECTOR: JOSEPH W. For None 218000 0 0 0 GORDER 7 ELECTION OF DIRECTOR: JOHN R. GORDON For None 218000 0 0 0 8 ELECTION OF DIRECTOR: SEAN GOURLEY For None 218000 0 0 0 9 ELECTION OF DIRECTOR: MARK C. For None 218000 0 0 0 MCKINLEY 10 ELECTION OF DIRECTOR: ERIC D. MULLINS For None 218000 0 0 0 11 ELECTION OF DIRECTOR: R. A. WALKER For None 218000 0 0 0 12 RATIFICATION OF APPOINTMENT OF KPMG For None 218000 0 0 0 LLP AS INDEPENDENT AUDITOR. 13 APPROVE AN AMENDMENT AND For None 218000 0 0 0 RESTATEMENT OF THE ANADARKO PETROLEUM CORPORATION 2012 OMNIBUS INCENTIVE COMPENSATION PLAN. 14 ADVISORY VOTE TO APPROVE NAMED For None 218000 0 0 0 EXECUTIVE OFFICER COMPENSATION. 15 STOCKHOLDER PROPOSAL - REPORT ON Against None 0 218000 0 0 CARBON RISK. CAMECO CORPORATION Security: 13321L108 Meeting Type: Annual Ticker: CCJ Meeting Date: 11-May-2016 ISIN CA13321L1085 Vote Deadline Date: 06-May-2016 Agenda 934373921 Management Total Ballot Shares: 1572819 Last Vote Date: 20-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 IAN BRUCE 1572819 0 0 0 2 DANIEL CAMUS 1572819 0 0 0 3 JOHN CLAPPISON 1572819 0 0 0 4 DONALD DERANGER 1572819 0 0 0 5 CATHERINE GIGNAC 1572819 0 0 0 6 TIM GITZEL 1572819 0 0 0 7 JIM GOWANS 1572819 0 0 0 8 DON KAYNE 1572819 0 0 0 9 ANNE MCLELLAN 1572819 0 0 0 10 NEIL MCMILLAN 1572819 0 0 0 2 APPOINT KPMG LLP AS AUDITORS For None 1572819 0 0 0 3 BE IT RESOLVED THAT, ON AN ADVISORY For None 1572819 0 0 0 BASIS AND NOT TO DIMINISH THE ROLE AND RESPONSIBILITIES OF THE BOARD OF DIRECTORS FOR EXECUTIVE COMPENSATION, THE SHAREHOLDERS ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN CAMECO'S MANAGEMENT PROXY CIRCULAR DELIVERED IN ADVANCE OF THE 2016 ANNUAL MEETING OF SHAREHOLDERS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 YOU DECLARE THAT THE SHARES Against None 0 1572819 0 0 REPRESENTED BY THIS VOTING INSTRUCTION FORM ARE HELD, BENEFICIALLY OWNED OR CONTROLLED, EITHER DIRECTLY OR INDIRECTLY, BY A RESIDENT OF CANADA AS DEFINED BELOW. IF THE SHARES ARE HELD IN THE NAMES OF TWO OR MORE PEOPLE, YOU DECLARE THAT ALL OF THESE PEOPLE ARE RESIDENTS OF CANADA. NOTE: "FOR" YES, "ABSTAIN" NO "AGAINST" WILL BE TREATED AS NOT MARKED CHIPOTLE MEXICAN GRILL, INC. Security: 169656105 Meeting Type: Annual Ticker: CMG Meeting Date: 11-May-2016 ISIN US1696561059 Vote Deadline Date: 10-May-2016 Agenda 934347825 Management Total Ballot Shares: 12500 Last Vote Date: 29-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 AL BALDOCCHI 12500 0 0 0 2 DARLENE FRIEDMAN 12500 0 0 0 3 JOHN CHARLESWORTH 12500 0 0 0 4 KIMBAL MUSK 12500 0 0 0 5 MONTY MORAN 12500 0 0 0 6 NEIL FLANZRAICH 12500 0 0 0 7 PAT FLYNN 12500 0 0 0 8 STEPHEN GILLETT 12500 0 0 0 9 STEVE ELLS 12500 0 0 0 2 AN ADVISORY VOTE TO APPROVE THE For None 12500 0 0 0 COMPENSATION OF OUR EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT ("SAY-ON-PAY"). 3 RATIFICATION OF THE APPOINTMENT OF For None 12500 0 0 0 ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2016. 4 A PROPOSAL TO APPROVE AN AMENDMENT For None 12500 0 0 0 TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF CHIPOTLE MEXICAN GRILL, INC., TO REMOVE A PROVISION ALLOWING ONLY THE BOARD OF DIRECTORS OR THE CHAIRMAN OF THE BOARD THE ABILITY TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 5 A PROPOSAL TO APPROVE AMENDMENTS For None 12500 0 0 0 TO THE CHIPOTLE MEXICAN GRILL, INC. AMENDED AND RESTATED BYLAWS TO ADOPT A "PROXY ACCESS" BYLAW ALLOWING A SHAREHOLDER, OR GROUP OF NOT MORE THAN 20 SHAREHOLDERS, OWNING AN AGGREGATE OF NOT LESS THAN 5% OF OUR OUTSTANDING COMMON STOCK CONTINUOUSLY FOR AT LEAST THREE YEARS TO SUBMIT A LIMITED NUMBER OF CANDIDATES FOR ELECTION TO OUR BOARD AND TO REQUIRE US TO INCLUDE SUCH CANDIDATE(S), SUBJECT TO SATISFACTION OF THE REQUIREMENTS OF OUR BYLAWS, IN OUR PROXY MATERIALS FOR THE MEETING AT WHICH SUCH ELECTION WILL BE HELD. 6 A SHAREHOLDER PROPOSAL, IF PROPERLY Against None 0 12500 0 0 PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD OF DIRECTORS ADOPT AND PRESENT FOR SHAREHOLDER APPROVAL A "PROXY ACCESS" BYLAW TO ALLOW A SHAREHOLDER OR GROUP OF SHAREHOLDERS OWNING AN AGGREGATE OF 3% OR MORE OF OUR OUTSTANDING COMMON STOCK CONTINUOUSLY FOR AT LEAST THREE YEARS TO SUBMIT A LIMITED NUMBER OF CANDIDATES FOR ELECTION TO OUR BOARD AND TO REQUIRE US TO INCLUDE SUCH CANDIDATE(S) IN OUR PROXY MATERIALS FOR THE MEETING AT WHICH SUCH ELECTION WILL BE HELD. 7 A SHAREHOLDER PROPOSAL, IF PROPERLY Against None 0 12500 0 0 PRESENTED AT THE MEETING, REQUESTING ADOPTION OF A STOCK RETENTION POLICY FOR SENIOR EXECUTIVES. 8 A SHAREHOLDER PROPOSAL, IF PROPERLY Against None 0 12500 0 0 PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD OF DIRECTORS IMPLEMENT CHANGES TO CHIPOTLE'S GOVERNING DOCUMENTS TO ALLOW SHAREHOLDERS OWNING AN AGGREGATE OF 10% OF OUR OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 9 A SHAREHOLDER PROPOSAL, IF PROPERLY Against None 0 12500 0 0 PRESENTED AT THE MEETING, REQUESTING CHIPOTLE TO ISSUE AN ANNUAL SUSTAINABILITY REPORT MEETING SPECIFIED CRITERIA. 10 A SHAREHOLDER PROPOSAL, IF PROPERLY Against None 0 12500 0 0 PRESENTED AT THE MEETING, REQUESTING THAT OUR COMPENSATION COMMITTEE PREPARE AND DISCLOSE A REPORT ON THE FEASIBILITY OF INCORPORATING SUSTAINABILITY MEASURES INTO EXECUTIVE OFFICER INCENTIVE COMPENSATION PROGRAMS. GILEAD SCIENCES, INC. Security: 375558103 Meeting Type: Annual Ticker: GILD Meeting Date: 11-May-2016 ISIN US3755581036 Vote Deadline Date: 10-May-2016 Agenda 934355567 Management Total Ballot Shares: 438600 Last Vote Date: 06-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN F. COGAN, For None 438600 0 0 0 PH.D. 2 ELECTION OF DIRECTOR: KEVIN E. LOFTON For None 438600 0 0 0 3 ELECTION OF DIRECTOR: JOHN W. MADIGAN For None 438600 0 0 0 4 ELECTION OF DIRECTOR: JOHN C. MARTIN, For None 438600 0 0 0 PH.D. 5 ELECTION OF DIRECTOR: JOHN F. MILLIGAN, For None 438600 0 0 0 PH.D. 6 ELECTION OF DIRECTOR: NICHOLAS G. For None 438600 0 0 0 MOORE 7 ELECTION OF DIRECTOR: RICHARD J. For None 438600 0 0 0 WHITLEY, M.D. 8 ELECTION OF DIRECTOR: GAYLE E. WILSON For None 438600 0 0 0 9 ELECTION OF DIRECTOR: PER WOLD-OLSEN For None 438600 0 0 0 10 TO RATIFY THE SELECTION OF ERNST & For None 438600 0 0 0 YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. 11 TO APPROVE THE AMENDED AND RESTATED For None 438600 0 0 0 GILEAD SCIENCES, INC. CODE SECTION 162(M) BONUS PLAN. 12 TO APPROVE, ON AN ADVISORY BASIS, THE For None 438600 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. 13 TO VOTE ON A STOCKHOLDER PROPOSAL, IF Against None 0 438600 0 0 PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. APACHE CORPORATION Security: 037411105 Meeting Type: Annual Ticker: APA Meeting Date: 12-May-2016 ISIN US0374111054 Vote Deadline Date: 11-May-2016 Agenda 934348562 Management Total Ballot Shares: 230900 Last Vote Date: 29-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ANNELL R. BAY For None 230900 0 0 0 2 ELECTION OF DIRECTOR: JOHN J. For None 230900 0 0 0 CHRISTMANN IV 3 ELECTION OF DIRECTOR: CHANSOO JOUNG For None 230900 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM C. For None 230900 0 0 0 MONTGOMERY 5 RATIFICATION OF ERNST & YOUNG LLP AS For None 230900 0 0 0 APACHE'S INDEPENDENT AUDITORS 6 ADVISORY VOTE TO APPROVE For None 230900 0 0 0 COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS 7 APPROVAL OF APACHE'S 2016 OMNIBUS For None 230900 0 0 0 COMPENSATION PLAN EMC CORPORATION Security: 268648102 Meeting Type: Annual Ticker: EMC Meeting Date: 12-May-2016 ISIN US2686481027 Vote Deadline Date: 11-May-2016 Agenda 934354630 Management Total Ballot Shares: 410000 Last Vote Date: 29-Mar-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DONALD J. CARTY For None 410000 0 0 0 2 ELECTION OF DIRECTOR: RANDOLPH L. For None 410000 0 0 0 COWEN 3 ELECTION OF DIRECTOR: JAMES S. DISTASIO For None 410000 0 0 0 4 ELECTION OF DIRECTOR: JOHN R. EGAN For None 410000 0 0 0 5 ELECTION OF DIRECTOR: WILLIAM D. GREEN For None 410000 0 0 0 6 ELECTION OF DIRECTOR: JAMI MISCIK For None 410000 0 0 0 7 ELECTION OF DIRECTOR: PAUL SAGAN For None 410000 0 0 0 8 ELECTION OF DIRECTOR: LAURA J. SEN For None 410000 0 0 0 9 ELECTION OF DIRECTOR: JOSEPH M. TUCCI For None 410000 0 0 0 10 RATIFICATION OF THE SELECTION BY THE For None 410000 0 0 0 AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016, AS DESCRIBED IN EMC'S PROXY STATEMENT. 11 ADVISORY APPROVAL OF OUR EXECUTIVE For None 410000 0 0 0 COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. FORD MOTOR COMPANY Security: 345370860 Meeting Type: Annual Ticker: F Meeting Date: 12-May-2016 ISIN US3453708600 Vote Deadline Date: 11-May-2016 Agenda 934351026 Management Total Ballot Shares: 1264063 Last Vote Date: 06-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEPHEN G. For None 1264063 0 0 0 BUTLER 2 ELECTION OF DIRECTOR: KIMBERLY A. For None 1264063 0 0 0 CASIANO 3 ELECTION OF DIRECTOR: ANTHONY F. For None 1264063 0 0 0 EARLEY, JR. 4 ELECTION OF DIRECTOR: MARK FIELDS For None 1264063 0 0 0 5 ELECTION OF DIRECTOR: EDSEL B. FORD II For None 1264063 0 0 0 6 ELECTION OF DIRECTOR: WILLIAM CLAY For None 1264063 0 0 0 FORD, JR. 7 ELECTION OF DIRECTOR: JAMES H. HANCE, For None 1264063 0 0 0 JR. 8 ELECTION OF DIRECTOR: WILLIAM W. For None 1264063 0 0 0 HELMAN IV 9 ELECTION OF DIRECTOR: JON M. For None 1264063 0 0 0 HUNTSMAN, JR. 10 ELECTION OF DIRECTOR: WILLIAM E. For None 1264063 0 0 0 KENNARD 11 ELECTION OF DIRECTOR: JOHN C. For None 1264063 0 0 0 LECHLEITER 12 ELECTION OF DIRECTOR: ELLEN R. MARRAM For None 1264063 0 0 0 13 ELECTION OF DIRECTOR: GERALD L. For None 1264063 0 0 0 SHAHEEN 14 ELECTION OF DIRECTOR: JOHN L. For None 1264063 0 0 0 THORNTON 15 RATIFICATION OF SELECTION OF For None 1264063 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 16 SAY ON PAY - AN ADVISORY VOTE TO For None 1264063 0 0 0 APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 17 APPROVAL OF THE TAX BENEFIT For None 1264063 0 0 0 PRESERVATION PLAN. 18 RELATING TO CONSIDERATION OF A Against None 0 1264063 0 0 RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. 19 RELATING TO ALLOWING HOLDERS OF 10% Against None 0 1264063 0 0 OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. HELIX ENERGY SOLUTIONS GROUP, INC. Security: 42330 P107 Meeting Type: Annual Ticker: HLX Meeting Date: 12-May-2016 ISIN US42330 P1075 Vote Deadline Date: 11-May-2016 Agenda 934361798 Management Total Ballot Shares: 1500000 Last Vote Date: 05-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 OWEN KRATZ 1500000 0 0 0 2 JOHN V. LOVOI 1500000 0 0 0 3 JAN RASK 1500000 0 0 0 2 RATIFICATION OF THE SELECTION OF ERNST For None 1500000 0 0 0 & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2016. 3 APPROVAL, ON A NON-BINDING ADVISORY For None 1500000 0 0 0 BASIS, OF THE 2 NAMED EXECUTIVE OFFICERS. FCB FINANCIAL HOLDINGS, INC. Security: 30255 G103 Meeting Type: Annual Ticker: FCB Meeting Date: 16-May-2016 ISIN US30255 G1031 Vote Deadline Date: 13-May-2016 Agenda 934371852 Management Total Ballot Shares: 200000 Last Vote Date: 07-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 ALAN S. BERNIKOW 200000 0 0 0 2 THOMAS E. CONSTANCE 200000 0 0 0 3 WILLIAM L. MACK 200000 0 0 0 4 FREDERIC SALERNO 200000 0 0 0 2 PROPOSAL TO RATIFY INDEPENDENT For None 200000 0 0 0 REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016. 3 PROPOSAL TO APPROVE FCB FINANCIAL For None 200000 0 0 0 HOLDINGS, INC. 2 PLAN. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 4 NON-BINDING ADVISORY VOTE ON THE 1 Year None 200000 0 0 0 0 FREQUENCY OF FUTURE ADVISORY VOTES APPROVING EXECUTIVE COMPENSATION. JPMORGAN CHASE & CO. Security: 46625 H100 Meeting Type: Annual Ticker: JPM Meeting Date: 17-May-2016 ISIN US46625 H1005 Vote Deadline Date: 16-May-2016 Agenda 934367257 Management Total Ballot Shares: 285000 Last Vote Date: 12-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LINDA B. For None 285000 0 0 0 BAMMANN 2 ELECTION OF DIRECTOR: JAMES A. BELL For None 285000 0 0 0 3 ELECTION OF DIRECTOR: CRANDALL C. For None 285000 0 0 0 BOWLES 4 ELECTION OF DIRECTOR: STEPHEN B. For None 285000 0 0 0 BURKE 5 ELECTION OF DIRECTOR: JAMES S. CROWN For None 285000 0 0 0 6 ELECTION OF DIRECTOR: JAMES DIMON For None 285000 0 0 0 7 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN For None 285000 0 0 0 8 ELECTION OF DIRECTOR: LABAN P. For None 285000 0 0 0 JACKSON, JR. 9 ELECTION OF DIRECTOR: MICHAEL A. NEAL For None 285000 0 0 0 10 ELECTION OF DIRECTOR: LEE R. RAYMOND For None 285000 0 0 0 11 ELECTION OF DIRECTOR: WILLIAM C. For None 285000 0 0 0 WELDON 12 ADVISORY RESOLUTION TO APPROVE For None 285000 0 0 0 EXECUTIVE COMPENSATION 13 RATIFICATION OF INDEPENDENT For None 285000 0 0 0 REGISTERED PUBLIC ACCOUNTING FIRM 14 INDEPENDENT BOARD CHAIRMAN - REQUIRE Against None 0 285000 0 0 AN INDEPENDENT CHAIR 15 HOW VOTES ARE COUNTED - COUNT VOTES Against None 0 285000 0 0 USING ONLY FOR AND AGAINST AND IGNORE ABSTENTIONS 16 VESTING FOR GOVERNMENT SERVICE - Against None 0 285000 0 0 PROHIBIT VESTING OF EQUITY-BASED AWARDS FOR SENIOR EXECUTIVES DUE TO VOLUNTARY RESIGNATION TO ENTER GOVERNMENT SERVICE Item Proposal Recommendation Default Vote For Against Abstain Take No Action 17 APPOINT A STOCKHOLDER VALUE Against None 0 285000 0 0 COMMITTEE - ADDRESS WHETHER DIVESTITURE OF ALL NON-CORE BANKING BUSINESS SEGMENTS WOULD ENHANCE SHAREHOLDER VALUE 18 CLAWBACK AMENDMENT - DEFER Against None 0 285000 0 0 COMPENSATION FOR 10 YEARS TO HELP SATISFY ANY MONETARY PENALTY ASSOCIATED WITH VIOLATION OF LAW 19 EXECUTIVE COMPENSATION PHILOSOPHY - Against None 0 285000 0 0 ADOPT A BALANCED EXECUTIVE COMPENSATION PHILOSOPHY WITH SOCIAL FACTORS TO IMPROVE THE FIRM'S ETHICAL CONDUCT AND PUBLIC REPUTATION SYNCHRONOSS TECHNOLOGIES, INC. Security: 87157 B103 Meeting Type: Annual Ticker: SNCR Meeting Date: 17-May-2016 ISIN US87157 B1035 Vote Deadline Date: 16-May-2016 Agenda 934377311 Management Total Ballot Shares: 425534 Last Vote Date: 12-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 JAMES M. MCCORMICK 425534 0 0 0 2 DONNIE M. MOORE 425534 0 0 0 2 TO RATIFY THE APPOINTMENT OF ERNST & For None 425534 0 0 0 YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. 3 TO APPROVE ON A NON-BINDING ADVISORY For None 425534 0 0 0 BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. CEMPRA, INC. Security: 15130 J109 Meeting Type: Annual Ticker: CEMP Meeting Date: 18-May-2016 ISIN US15130 J1097 Vote Deadline Date: 17-May-2016 Agenda 934379492 Management Total Ballot Shares: 514409 Last Vote Date: 12-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 DOV GOLDSTEIN 514409 0 0 0 2 JOHN H. JOHNSON 514409 0 0 0 2 TO APPROVE ON A NON-BINDING ADVISORY For None 514409 0 0 0 BASIS THE COMPANY'S 2015 EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 3 TO APPROVE ON A NON-BINDING ADVISORY 3 Years None 0 0 514409 0 0 BASIS THE FREQUENCY WITH WHICH FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION SHOULD BE HELD. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 TO RATIFY THE APPOINTMENT OF For None 514409 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. EVEREST RE GROUP, LTD. Security: G3223R108 Meeting Type: Annual Ticker: RE Meeting Date: 18-May-2016 ISIN BMG3223R1088 Vote Deadline Date: 17-May-2016 Agenda 934393341 Management Total Ballot Shares: 125000 Last Vote Date: 20-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 DOMINIC J. ADDESSO 125000 0 0 0 2 JOHN J. AMORE 125000 0 0 0 3 JOHN R. DUNNE 125000 0 0 0 4 WILLIAM F. GALTNEY, JR. 125000 0 0 0 5 JOHN A. GRAF 125000 0 0 0 6 GERRI LOSQUADRO 125000 0 0 0 7 ROGER M. SINGER 125000 0 0 0 8 JOSEPH V. TARANTO 125000 0 0 0 9 JOHN A. WEBER 125000 0 0 0 2 TO APPOINT PRICEWATERHOUSECOOPERS For None 125000 0 0 0 LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM TO ACT AS THE COMPANY'S AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2016 AND AUTHORIZE THE BOARD OF DIRECTORS, ACTING BY THE AUDIT COMMITTEE, TO SET THE FEES FOR THE REGISTERED PUBLIC ACCOUNTING FIRM. 3 TO RE-APPROVE THE EVEREST RE GROUP, For None 125000 0 0 0 LTD. EXECUTIVE PERFORMANCE ANNUAL INCENTIVE PLAN. 4 ADVISORY VOTE TO APPROVE 2015 For None 125000 0 0 0 EXECUTIVE COMPENSATION. HALLIBURTON COMPANY Security: 406216101 Meeting Type: Annual Ticker: HAL Meeting Date: 18-May-2016 ISIN US4062161017 Vote Deadline Date: 17-May-2016 Agenda 934373274 Management Total Ballot Shares: 585000 Last Vote Date: 06-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: A.F. AL KHAYYAL For None 585000 0 0 0 2 ELECTION OF DIRECTOR: A.M. BENNETT For None 585000 0 0 0 3 ELECTION OF DIRECTOR: J.R. BOYD For None 585000 0 0 0 4 ELECTION OF DIRECTOR: M. CARROLL For None 585000 0 0 0 5 ELECTION OF DIRECTOR: N.K. DICCIANI For None 585000 0 0 0 6 ELECTION OF DIRECTOR: M.S. GERBER For None 585000 0 0 0 7 ELECTION OF DIRECTOR: J.C. GRUBISICH For None 585000 0 0 0 8 ELECTION OF DIRECTOR: D.J. LESAR For None 585000 0 0 0 9 ELECTION OF DIRECTOR: R.A. MALONE For None 585000 0 0 0 10 ELECTION OF DIRECTOR: J.L. MARTIN For None 585000 0 0 0 11 ELECTION OF DIRECTOR: J.A. MILLER For None 585000 0 0 0 12 ELECTION OF DIRECTOR: D.L. REED For None 585000 0 0 0 13 PROPOSAL FOR RATIFICATION OF THE For None 585000 0 0 0 SELECTION OF AUDITORS. 14 ADVISORY APPROVAL OF THE COMPANY'S For None 585000 0 0 0 EXECUTIVE COMPENSATION. HERTZ GLOBAL HOLDINGS, INC. Security: 42805 T105 Meeting Type: Annual Ticker: HTZ Meeting Date: 18-May-2016 ISIN US42805 T1051 Vote Deadline Date: 17-May-2016 Agenda 934367942 Management Total Ballot Shares: 945064 Last Vote Date: 06-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROLYN N. For None 945064 0 0 0 EVERSON 2 ELECTION OF DIRECTOR: SAMUEL J. For None 945064 0 0 0 MERKSAMER 3 ELECTION OF DIRECTOR: DANIEL A. For None 945064 0 0 0 NINIVAGGI 4 ELECTION OF DIRECTOR: DAVID A. BARNES For None 945064 0 0 0 5 ELECTION OF DIRECTOR: CARL T. BERQUIST For None 945064 0 0 0 6 ELECTION OF DIRECTOR: HENRY R. KEIZER For None 945064 0 0 0 7 ELECTION OF DIRECTOR: LINDA FAYNE For None 945064 0 0 0 LEVINSON 8 ELECTION OF DIRECTOR: JOHN P. TAGUE For None 945064 0 0 0 9 APPROVAL, BY A NON-BINDING ADVISORY For None 945064 0 0 0 VOTE, OF THE NAMED EXECUTIVE OFFICERS' COMPENSATION. 10 APPROVAL OF A POTENTIAL AMENDMENT TO For None 945064 0 0 0 OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT AND AUTHORIZE OUR BOARD OF DIRECTORS TO SELECT THE RATIO OF THE REVERSE STOCK SPLIT AS SET FORTH IN THE AMENDMENT. 11 RATIFICATION OF THE SELECTION OF For None 945064 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2016. INTEL CORPORATION Security: 458140100 Meeting Type: Annual Ticker: INTC Meeting Date: 19-May-2016 ISIN US4581401001 Vote Deadline Date: 18-May-2016 Agenda 934362168 Management Total Ballot Shares: 330500 Last Vote Date: 06-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CHARLENE For None 330500 0 0 0 BARSHEFSKY 2 ELECTION OF DIRECTOR: ANEEL BHUSRI For None 330500 0 0 0 3 ELECTION OF DIRECTOR: ANDY D. BRYANT For None 330500 0 0 0 4 ELECTION OF DIRECTOR: JOHN J. DONAHOE For None 330500 0 0 0 5 ELECTION OF DIRECTOR: REED E. HUNDT For None 330500 0 0 0 6 ELECTION OF DIRECTOR: BRIAN M. For None 330500 0 0 0 KRZANICH 7 ELECTION OF DIRECTOR: JAMES D. For None 330500 0 0 0 PLUMMER 8 ELECTION OF DIRECTOR: DAVID S. For None 330500 0 0 0 POTTRUCK 9 ELECTION OF DIRECTOR: FRANK D. YEARY For None 330500 0 0 0 10 ELECTION OF DIRECTOR: DAVID B. YOFFIE For None 330500 0 0 0 11 RATIFICATION OF SELECTION OF ERNST & For None 330500 0 0 0 YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016 12 ADVISORY VOTE TO APPROVE EXECUTIVE For None 330500 0 0 0 COMPENSATION 13 STOCKHOLDER PROPOSAL ON Against None 0 330500 0 0 IMPLEMENTING PRINCIPLES ENTITLED "HOLY LAND PRINCIPLES" 14 STOCKHOLDER PROPOSAL ON WHETHER TO Against None 0 330500 0 0 ALLOW STOCKHOLDERS TO ACT BY WRITTEN CONSENT 15 STOCKHOLDER PROPOSAL ON WHETHER TO Against None 0 330500 0 0 ADOPT AN ALTERNATIVE VOTE COUNTING STANDARD NORDSTROM, INC. Security: 655664100 Meeting Type: Annual Ticker: JWN Meeting Date: 19-May-2016 ISIN US6556641008 Vote Deadline Date: 18-May-2016 Agenda 934366445 Management Total Ballot Shares: 100000 Last Vote Date: 12-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SHELLYE L. For None 100000 0 0 0 ARCHAMBEAU 2 ELECTION OF DIRECTOR: TANYA L. DOMIER For None 100000 0 0 0 3 ELECTION OF DIRECTOR: ENRIQUE For None 100000 0 0 0 HERNANDEZ, JR. 4 ELECTION OF DIRECTOR: BLAKE W. For None 100000 0 0 0 NORDSTROM 5 ELECTION OF DIRECTOR: ERIK B. For None 100000 0 0 0 NORDSTROM 6 ELECTION OF DIRECTOR: PETER E. For None 100000 0 0 0 NORDSTROM 7 ELECTION OF DIRECTOR: PHILIP G. SATRE For None 100000 0 0 0 8 ELECTION OF DIRECTOR: BRAD D. SMITH For None 100000 0 0 0 9 ELECTION OF DIRECTOR: GORDON A. SMITH For None 100000 0 0 0 10 ELECTION OF DIRECTOR: BRADLEY D. For None 100000 0 0 0 TILDEN 11 ELECTION OF DIRECTOR: B. KEVIN TURNER For None 100000 0 0 0 12 ELECTION OF DIRECTOR: ROBERT D. For None 100000 0 0 0 WALTER 13 RATIFICATION OF THE APPOINTMENT OF For None 100000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 14 ADVISORY VOTE REGARDING EXECUTIVE For None 100000 0 0 0 COMPENSATION. 15 APPROVAL OF THE AMENDED AND For None 100000 0 0 0 RESTATED NORDSTROM, INC. EXECUTIVE MANAGEMENT BONUS PLAN. MACY'S INC. Security: 55616 P104 Meeting Type: Annual Ticker: M Meeting Date: 20-May-2016 ISIN US55616 P1049 Vote Deadline Date: 19-May-2016 Agenda 934369744 Management Total Ballot Shares: 335026 Last Vote Date: 06-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: FRANCIS S. BLAKE For None 335026 0 0 0 2 ELECTION OF DIRECTOR: STEPHEN F. For None 335026 0 0 0 BOLLENBACH 3 ELECTION OF DIRECTOR: JOHN A. BRYANT For None 335026 0 0 0 4 ELECTION OF DIRECTOR: DEIRDRE P. For None 335026 0 0 0 CONNELLY 5 ELECTION OF DIRECTOR: LESLIE D. HALE For None 335026 0 0 0 6 ELECTION OF DIRECTOR: WILLIAM H. For None 335026 0 0 0 LENEHAN 7 ELECTION OF DIRECTOR: SARA LEVINSON For None 335026 0 0 0 8 ELECTION OF DIRECTOR: TERRY J. For None 335026 0 0 0 LUNDGREN 9 ELECTION OF DIRECTOR: JOYCE M. ROCHE For None 335026 0 0 0 10 ELECTION OF DIRECTOR: PAUL C. VARGA For None 335026 0 0 0 11 ELECTION OF DIRECTOR: CRAIG E. For None 335026 0 0 0 WEATHERUP 12 ELECTION OF DIRECTOR: MARNA C. For None 335026 0 0 0 WHITTINGTON 13 ELECTION OF DIRECTOR: ANNIE YOUNG- For None 335026 0 0 0 SCRIVNER 14 THE PROPOSED RATIFICATION OF THE For None 335026 0 0 0 APPOINTMENT OF KPMG LLP AS (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). 15 ADVISORY VOTE TO APPROVE NAMED For None 335026 0 0 0 EXECUTIVE OFFICER COMPENSATION. ENSCO PLC Security: G3157S106 Meeting Type: Annual Ticker: ESV Meeting Date: 23-May-2016 ISIN GB00B4VLR192 Vote Deadline Date: 20-May-2016 Agenda 934379430 Management Total Ballot Shares: 485000 Last Vote Date: 12-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 RE-ELECTION OF DIRECTOR TO SERVE For None 485000 0 0 0 UNTIL THE 2: J. RODERICK CLARK 2 RE-ELECTION OF DIRECTOR TO SERVE For None 485000 0 0 0 UNTIL THE 2: ROXANNE J. DECYK 3 RE-ELECTION OF DIRECTOR TO SERVE For None 485000 0 0 0 UNTIL THE 2: MARY E. FRANCIS CBE 4 RE-ELECTION OF DIRECTOR TO SERVE For None 485000 0 0 0 UNTIL THE 2: C. CHRISTOPHER GAUT 5 RE-ELECTION OF DIRECTOR TO SERVE For None 485000 0 0 0 UNTIL THE 2: GERALD W. HADDOCK 6 RE-ELECTION OF DIRECTOR TO SERVE For None 485000 0 0 0 UNTIL THE 2: FRANCIS S. KALMAN 7 RE-ELECTION OF DIRECTOR TO SERVE For None 485000 0 0 0 UNTIL THE 2: KEITH O. RATTIE 8 RE-ELECTION OF DIRECTOR TO SERVE For None 485000 0 0 0 UNTIL THE 2: PAUL E. ROWSEY, III 9 RE-ELECTION OF DIRECTOR TO SERVE For None 485000 0 0 0 UNTIL THE 2: CARL G. TROWELL 10 TO AUTHORISE THE BOARD OF DIRECTORS For None 485000 0 0 0 TO ALLOT SHARES. 11 TO RATIFY THE AUDIT COMMITTEE'S For None 485000 0 0 0 APPOINTMENT OF KPMG LLP (U.S.) AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED 31 DECEMBER 2016. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 12 TO APPOINT KPMG LLP (U.K.) AS OUR U.K. For None 485000 0 0 0 STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE FROM THE CONCLUSION OF THE ANNUAL GENERAL MEETING OF SHAREHOLDERS UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). 13 TO AUTHORISE THE AUDIT COMMITTEE TO For None 485000 0 0 0 DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. 14 TO APPROVE AN AMENDMENT TO THE For None 485000 0 0 0 ENSCO 2012 LONG-TERM INCENTIVE PLAN. 15 A NON-BINDING ADVISORY VOTE TO For None 485000 0 0 0 APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2015. 16 A NON-BINDING ADVISORY VOTE TO For None 485000 0 0 0 APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 17 A NON-BINDING ADVISORY VOTE TO For None 485000 0 0 0 APPROVE THE REPORTS OF THE AUDITORS AND THE DIRECTORS AND THE U.K. STATUTORY ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2015. 18 TO APPROVE THE DISAPPLICATION OF PRE- For None 485000 0 0 0 EMPTION RIGHTS. MERCK & CO., INC. Security: 58933 Y105 Meeting Type: Annual Ticker: MRK Meeting Date: 24-May-2016 ISIN US58933 Y1055 Vote Deadline Date: 23-May-2016 Agenda 934378515 Management Total Ballot Shares: 427191 Last Vote Date: 12-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LESLIE A. BRUN For None 427191 0 0 0 2 ELECTION OF DIRECTOR: THOMAS R. CECH For None 427191 0 0 0 3 ELECTION OF DIRECTOR: PAMELA J. CRAIG For None 427191 0 0 0 4 ELECTION OF DIRECTOR: KENNETH C. For None 427191 0 0 0 FRAZIER 5 ELECTION OF DIRECTOR: THOMAS H. For None 427191 0 0 0 GLOCER 6 ELECTION OF DIRECTOR: C. ROBERT KIDDER For None 427191 0 0 0 7 ELECTION OF DIRECTOR: ROCHELLE B. For None 427191 0 0 0 LAZARUS 8 ELECTION OF DIRECTOR: CARLOS E. For None 427191 0 0 0 REPRESAS 9 ELECTION OF DIRECTOR: PAUL B. ROTHMAN For None 427191 0 0 0 10 ELECTION OF DIRECTOR: PATRICIA F. For None 427191 0 0 0 RUSSO 11 ELECTION OF DIRECTOR: CRAIG B. For None 427191 0 0 0 THOMPSON 12 ELECTION OF DIRECTOR: WENDELL P. For None 427191 0 0 0 WEEKS 13 ELECTION OF DIRECTOR: PETER C. For None 427191 0 0 0 WENDELL 14 NON-BINDING ADVISORY VOTE TO APPROVE For None 427191 0 0 0 THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 15 RATIFICATION OF THE APPOINTMENT OF For None 427191 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016. 16 SHAREHOLDER PROPOSAL TO ADOPT A Against None 0 427191 0 0 SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 17 SHAREHOLDER PROPOSAL REQUESTING AN Against None 0 427191 0 0 INDEPENDENT BOARD CHAIRMAN. 18 SHAREHOLDER PROPOSAL REQUESTING A Against None 0 427191 0 0 REPORT ON DISPOSAL OF UNUSED OR EXPIRED DRUGS. NELNET, INC. Security: 64031 N108 Meeting Type: Annual Ticker: NNI Meeting Date: 26-May-2016 ISIN US64031 N1081 Vote Deadline Date: 25-May-2016 Agenda 934384265 Management Total Ballot Shares: 500000 Last Vote Date: 20-Apr-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL S. For None 500000 0 0 0 DUNLAP 2 ELECTION OF DIRECTOR: STEPHEN F. For None 500000 0 0 0 BUTTERFIELD 3 ELECTION OF DIRECTOR: JAMES P. ABEL For None 500000 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM R. For None 500000 0 0 0 CINTANI 5 ELECTION OF DIRECTOR: KATHLEEN A. For None 500000 0 0 0 FARRELL 6 ELECTION OF DIRECTOR: DAVID S. GRAFF For None 500000 0 0 0 7 ELECTION OF DIRECTOR: THOMAS E. For None 500000 0 0 0 HENNING 8 ELECTION OF DIRECTOR: KIMBERLY K. RATH For None 500000 0 0 0 9 ELECTION OF DIRECTOR: MICHAEL D. For None 500000 0 0 0 REARDON 10 RATIFY THE APPOINTMENT OF KPMG LLP AS For None 500000 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016. 11 ADVISORY APPROVAL OF THE COMPANY'S For None 500000 0 0 0 EXECUTIVE COMPENSATION. 12 AMEND THE COMPANY'S ARTICLES OF For None 500000 0 0 0 INCORPORATION TO DESIGNATE COURTS IN NEBRASKA AS THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS THAT MAY BE INITIATED BY SHAREHOLDERS. THE TJX COMPANIES, INC. Security: 872540109 Meeting Type: Annual Ticker: TJX Meeting Date: 07-Jun-2016 ISIN US8725401090 Vote Deadline Date: 06-Jun-2016 Agenda 934413206 Management Total Ballot Shares: 989768 Last Vote Date: 09-May-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ZEIN ABDALLA For None 989768 0 0 0 2 ELECTION OF DIRECTOR: JOSE B. ALVAREZ For None 989768 0 0 0 3 ELECTION OF DIRECTOR: ALAN M. BENNETT For None 989768 0 0 0 4 ELECTION OF DIRECTOR: DAVID T. CHING For None 989768 0 0 0 5 ELECTION OF DIRECTOR: ERNIE HERRMAN For None 989768 0 0 0 6 ELECTION OF DIRECTOR: MICHAEL F. HINES For None 989768 0 0 0 7 ELECTION OF DIRECTOR: AMY B. LANE For None 989768 0 0 0 8 ELECTION OF DIRECTOR: CAROL For None 989768 0 0 0 MEYROWITZ 9 ELECTION OF DIRECTOR: JOHN F. O'BRIEN For None 989768 0 0 0 10 ELECTION OF DIRECTOR: WILLOW B. SHIRE For None 989768 0 0 0 11 RATIFICATION OF APPOINTMENT OF For None 989768 0 0 0 PRICEWATERHOUSECOOPERS AS TJX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2017. 12 SAY-ON-PAY: ADVISORY APPROVAL OF TJX'S For None 989768 0 0 0 EXECUTIVE COMPENSATION. 13 STOCKHOLDER PROPOSAL FOR INCLUSION Against None 0 989768 0 0 OF DIVERSITY AS A CEO PERFORMANCE MEASURE. 14 STOCKHOLDER PROPOSAL FOR A REVIEW Against None 0 989768 0 0 AND SUMMARY REPORT ON EXECUTIVE COMPENSATION POLICIES. PARATEK PHARMACEUTICALS, INC. Security: 699374302 Meeting Type: Annual Ticker: PRTK Meeting Date: 08-Jun-2016 ISIN US6993743029 Vote Deadline Date: 07-Jun-2016 Agenda 934395991 Management Total Ballot Shares: 277076 Last Vote Date: 23-May-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 THOMAS J. DIETZ, PH.D. 277076 0 0 0 2 EVAN LOH, M.D. 277076 0 0 0 3 TIMOTHY R. FRANSON, M.D 277076 0 0 0 2 PROPOSAL WITHDRAWN None None 0 0 0 277076 3 TO RATIFY THE SELECTION BY THE AUDIT For None 277076 0 0 0 COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2016. WILLIS TOWERS WATSON PUBLIC LIMITED CO. Security: G96629103 Meeting Type: Annual Ticker: WLTW Meeting Date: 10-Jun-2016 ISIN Vote Deadline Date: 09-Jun-2016 Agenda 934407657 Management Total Ballot Shares: 243298 Last Vote Date: 09-May-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DOMINIC For None 243298 0 0 0 CASSERLEY 2 ELECTION OF DIRECTOR: ANNA C. For None 243298 0 0 0 CATALANO 3 ELECTION OF DIRECTOR: VICTOR F. GANZI For None 243298 0 0 0 4 ELECTION OF DIRECTOR: JOHN J. HALEY For None 243298 0 0 0 5 ELECTION OF DIRECTOR: WENDY E. LANE For None 243298 0 0 0 6 ELECTION OF DIRECTOR: JAMES F. MCCANN For None 243298 0 0 0 7 ELECTION OF DIRECTOR: BRENDAN R. For None 243298 0 0 0 O'NEILL 8 ELECTION OF DIRECTOR: JAYMIN PATEL For None 243298 0 0 0 9 ELECTION OF DIRECTOR: LINDA D. RABBITT For None 243298 0 0 0 10 ELECTION OF DIRECTOR: PAUL THOMAS For None 243298 0 0 0 11 ELECTION OF DIRECTOR: JEFFREY W. For None 243298 0 0 0 UBBEN 12 ELECTION OF DIRECTOR: WILHELM ZELLER For None 243298 0 0 0 13 TO RATIFY, ON AN ADVISORY BASIS, THE For None 243298 0 0 0 REAPPOINTMENT OF DELOITTE LLP AS INDEPENDENT AUDITOR UNTIL THE CLOSE OF THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS AND AUTHORIZE IN A BINDING VOTE THE BOARD OF DIRECTORS, ACTING THROUGH THE AUDIT AND RISK COMMITTEE, TO FIX THE AUDITOR'S REMUNERATION. 14 TO APPROVE, ON AN ADVISORY BASIS, THE For None 243298 0 0 0 NAMED EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 TO APPROVE AN AMENDMENT AND For None 243298 0 0 0 RESTATEMENT OF THE WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY 2012 EQUITY INCENTIVE PLAN, INCLUDING TO INCREASE THE NUMBER OF AUTHORIZED SHARES UNDER THE 2 APPROVE MATERIAL TERMS UNDER CODE SECTION 162(M). 16 TO APPROVE AN AMENDMENT TO THE For None 243298 0 0 0 WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY AMENDED AND RESTATED 2010 NORTH AMERICAN EMPLOYEE STOCK PURCHASE PLAN, INCLUDING TO INCREASE THE NUMBER OF AUTHORIZED SHARES UNDER THE ESPP. 17 TO RENEW THE BOARD'S AUTHORITY TO For None 243298 0 0 0 ISSUE SHARES UNDER IRISH LAW. 18 TO RENEW THE BOARD'S AUTHORITY TO For None 243298 0 0 0 OPT OUT OF STATUTORY PRE-EMPTION RIGHTS UNDER IRISH LAW. INTRA-CELLULAR THERAPIES INC Security: 46116 X101 Meeting Type: Annual Ticker: ITCI Meeting Date: 14-Jun-2016 ISIN US46116 X1019 Vote Deadline Date: 13-Jun-2016 Agenda 934404877 Management Total Ballot Shares: 197442 Last Vote Date: 09-May-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 SHARON MATES, PH.D. 197442 0 0 0 2 RORY B. RIGGS 197442 0 0 0 3 ROBERT L. VAN NOSTRAND 197442 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT For None 197442 0 0 0 OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. 3 TO APPROVE BY AN ADVISORY VOTE THE For None 197442 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 4 TO APPROVE BY AN ADVISORY VOTE THE 1 Year None 197442 0 0 0 0 FREQUENCY OF HOLDING AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. METLIFE, INC. Security: 59156 R108 Meeting Type: Annual Ticker: MET Meeting Date: 14-Jun-2016 ISIN US59156 R1086 Vote Deadline Date: 13-Jun-2016 Agenda 934405425 Management Total Ballot Shares: 365000 Last Vote Date: 02-May-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CHERYL W. GRISE For None 365000 0 0 0 2 ELECTION OF DIRECTOR: CARLOS M. For None 365000 0 0 0 GUTIERREZ 3 ELECTION OF DIRECTOR: R. GLENN For None 365000 0 0 0 HUBBARD 4 ELECTION OF DIRECTOR: STEVEN A. For None 365000 0 0 0 KANDARIAN 5 ELECTION OF DIRECTOR: ALFRED F. KELLY, For None 365000 0 0 0 JR. 6 ELECTION OF DIRECTOR: EDWARD J. KELLY, For None 365000 0 0 0 III 7 ELECTION OF DIRECTOR: WILLIAM E. For None 365000 0 0 0 KENNARD 8 ELECTION OF DIRECTOR: JAMES M. KILTS For None 365000 0 0 0 9 ELECTION OF DIRECTOR: CATHERINE R. For None 365000 0 0 0 KINNEY 10 ELECTION OF DIRECTOR: DENISE M. For None 365000 0 0 0 MORRISON 11 ELECTION OF DIRECTOR: KENTON J. For None 365000 0 0 0 SICCHITANO 12 ELECTION OF DIRECTOR: LULU C. WANG For None 365000 0 0 0 13 ADVISORY VOTE TO ADOPT A BY-LAW For None 365000 0 0 0 DESIGNATING DELAWARE THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS 14 RATIFICATION OF APPOINTMENT OF For None 365000 0 0 0 DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2016 15 ADVISORY VOTE TO APPROVE THE For None 365000 0 0 0 COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS 16 SHAREHOLDER PROPOSAL TO ADOPT A Against None 0 365000 0 0 POLICY THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR Item Proposal Recommendation Default Vote For Against Abstain Take No Action 17 SHAREHOLDER PROPOSAL TO ADOPT Against None 0 365000 0 0 SHAREHOLDER RIGHT TO ACT BY WRITTEN CONSENT CELGENE CORPORATION Security: 151020104 Meeting Type: Annual Ticker: CELG Meeting Date: 15-Jun-2016 ISIN US1510201049 Vote Deadline Date: 14-Jun-2016 Agenda 934403419 Management Total Ballot Shares: 190000 Last Vote Date: 02-May-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 ROBERT J. HUGIN 190000 0 0 0 2 MARK J. ALLES 190000 0 0 0 3 RICHARD W BARKER D PHIL 190000 0 0 0 4 MICHAEL W. BONNEY 190000 0 0 0 5 MICHAEL D. CASEY 190000 0 0 0 6 CARRIE S. COX 190000 0 0 0 7 JACQUALYN A. FOUSE, PHD 190000 0 0 0 8 MICHAEL A. FRIEDMAN, MD 190000 0 0 0 9 JULIA A. HALLER, M.D. 190000 0 0 0 10 GILLA S. KAPLAN, PH.D. 190000 0 0 0 11 JAMES J. LOUGHLIN 190000 0 0 0 12 ERNEST MARIO, PH.D. 190000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF For None 190000 0 0 0 KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. 3 APPROVAL OF AN AMENDMENT TO THE For None 190000 0 0 0 COMPANY'S 2 4 APPROVAL, BY NON-BINDING VOTE, OF For None 190000 0 0 0 EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 5 RATIFICATION OF AN AMENDMENT TO THE For None 190000 0 0 0 COMPANY'S BY-LAWS. 6 STOCKHOLDER PROPOSAL TO REQUEST A Against None 0 190000 0 0 BY-LAW PROVISION GRANTING STOCKHOLDERS THE RIGHT TO CALL SPECIAL MEETINGS, DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 7 STOCKHOLDER PROPOSAL TO REQUEST A Against None 0 190000 0 0 PROXY ACCESS BY-LAW PROVISION, DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. AON PLC Security: G0408 V102 Meeting Type: Annual Ticker: AON Meeting Date: 24-Jun-2016 ISIN GB00B5BT0K07 Vote Deadline Date: 23-Jun-2016 Agenda 934420198 Management Total Ballot Shares: 158877 Last Vote Date: 09-May-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 RE-ELECTION OF DIRECTOR: LESTER B. For None 158877 0 0 0 KNIGHT 2 RE-ELECTION OF DIRECTOR: GREGORY C. For None 158877 0 0 0 CASE 3 RE-ELECTION OF DIRECTOR: FULVIO CONTI For None 158877 0 0 0 4 RE-ELECTION OF DIRECTOR: CHERYL A. For None 158877 0 0 0 FRANCIS 5 RE-ELECTION OF DIRECTOR: JAMES W. For None 158877 0 0 0 LENG 6 RE-ELECTION OF DIRECTOR: J. MICHAEL For None 158877 0 0 0 LOSH 7 RE-ELECTION OF DIRECTOR: ROBERT S. For None 158877 0 0 0 MORRISON 8 RE-ELECTION OF DIRECTOR: RICHARD B. For None 158877 0 0 0 MYERS 9 RE-ELECTION OF DIRECTOR: RICHARD C. For None 158877 0 0 0 NOTEBAERT 10 RE-ELECTION OF DIRECTOR: GLORIA For None 158877 0 0 0 SANTONA 11 RE-ELECTION OF DIRECTOR: CAROLYN Y. For None 158877 0 0 0 WOO 12 ADVISORY VOTE TO APPROVE EXECUTIVE For None 158877 0 0 0 COMPENSATION. 13 ADVISORY VOTE TO APPROVE THE For None 158877 0 0 0 DIRECTORS' REMUNERATION REPORT. 14 RECEIPT OF AON'S ANNUAL REPORT AND For None 158877 0 0 0 ACCOUNTS, TOGETHER WITH THE REPORTS OF THE DIRECTORS AND AUDITORS, FOR THE YEAR ENDED DECEMBER 31, 2015. 15 RATIFICATION OF THE APPOINTMENT OF For None 158877 0 0 0 ERNST & YOUNG LLP AS AON'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 RE-APPOINTMENT OF ERNST & YOUNG LLP For None 158877 0 0 0 AS AON'S U.K. STATUTORY AUDITOR UNDER THE COMPANIES ACT 2006. 17 AUTHORIZATION OF THE BOARD OF For None 158877 0 0 0 DIRECTORS TO DETERMINE THE REMUNERATION OF AON'S U.K. STATUTORY AUDITOR. 18 APPROVAL OF FORMS OF SHARE For None 158877 0 0 0 REPURCHASE CONTRACTS AND REPURCHASE COUNTERPARTIES. 19 AUTHORIZE THE BOARD OF DIRECTORS TO For None 158877 0 0 0 EXERCISE ALL POWERS OF AON TO ALLOT SHARES. 20 AUTHORIZE THE BOARD OF DIRECTORS TO For None 158877 0 0 0 ALLOT EQUITY SECURITIES FOR CASH WITHOUT RIGHTS OF PREEMPTION. 21 AUTHORIZE AON AND ITS SUBSIDIARIES TO For None 158877 0 0 0 MAKE POLITICAL DONATIONS OR EXPENDITURES. REPROS THERAPEUTICS INC. Security: 76028H209 Meeting Type: Annual Ticker: RPRX Meeting Date: 28-Jun-2016 ISIN US76028H2094 Vote Deadline Date: 27-Jun-2016 Agenda 934433210 Management Total Ballot Shares: 396123 Last Vote Date: 23-May-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 JOSEPH S. PODOLSKI 396123 0 0 0 2 DANIEL F. CAIN 396123 0 0 0 3 PATRICK FOURTEAU 396123 0 0 0 4 NOLA MASTERSON, M.S. 396123 0 0 0 5 SAIRA RAMASASTRY 396123 0 0 0 6 M.G. WYLLIE, PH.D., DSC 396123 0 0 0 2 TO RATIFY AND APPROVE THE For None 396123 0 0 0 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2016. 3 TO APPROVE, ON AN ADVISORY BASIS, THE For None 396123 0 0 0 COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant General American Investors Company, Inc. By (Signature and Title)* /s/Jeffrey W. Priest Jeffrey W. Priest, President & Chief Executive Officer (Principal Executive Officer) Date August 15, 2016 *Print name and title of each signing officer under his or her signature
